 

Exhibit 10.1

 

DRAW LOAN NOTE AND AGREEMENT

 

$10,000,000 December 7, 2016

Midland, Michigan

 

FOR VALUE RECEIVED, the undersigned, XG SCIENCES, INC., a Michigan corporation,
of 3101 Grand Oak Drive, Lansing, Michigan 48911 ("Borrower"), promises to pay
to the order of THE DOW CHEMICAL COMPANY, a Michigan corporation ("Lender"), of
2030 Dow Center, Midland, Michigan 48674, or at any other place that the holder
of this Draw Loan Note and Agreement ("Note") designates in writing, the sum of
$10,000,000, or such other amount that Lender shall have loaned to Borrower
under the terms of this Note, together with interest on the unpaid principal
balance from time to time outstanding, for the period from the Initial Draw Date
until the principal balance is paid in full, at the rates and on the dates and
other terms set forth below.

 

1.           Definitions. In this Note:

 

"Affiliate" of an individual or entity means any individual or entity that now
or in the future controls, is controlled by, or is under common control with
such individual or entity. An individual or entity "controls" another entity if
s/he or it has, directly or indirectly, the power to direct or cause the
direction of the management or policies of the entity.

 

"Business Day" means any day, other than a Saturday or Sunday, on which Lender
is generally open for the transaction of substantially all of its business.

 

"Borrower Security Documents" means the security agreement in the form attached
as Exhibit A to this Note and the pledge agreement in the form attached as
EXHIBIT B to this Note, each dated as of the Initial Draw Date, given by
Borrower in favor of Lender, and the intellectual property security agreement in
the form attached as EXHIBIT C to this Note, dated as of the Initial Draw Date,
given by Borrower and Subsidiary in favor of Lender, as they may hereafter be
amended, restated, extended, supplemented, modified, renewed, or replaced from
time to time.

 

"Certifying Agent" means an officer or other agent of Borrower who is
satisfactory to Lender for purposes of delivering the certification contemplated
by Section 13(b) of this Note.

 

"Collateral" means any properties or assets in or upon which Lender at any time
holds a security interest, mortgage, or other lien to secure any Lender
Indebtedness.

 

"Collateral Documents" means the Borrower Security Documents, the Subsidiary
Security Documents, and each other security agreement, mortgage, pledge
agreement, assignment, guaranty, negative pledge agreement, and every other
agreement and document that has been or in the future is, or is required to be,
given by Borrower or Subsidiary to secure any Lender Indebtedness.

 

 

 

 

"CPAs" means the independent certified public accounting firm retained from time
to time by Borrower.

 

"Draw Line" means Lender's non-revolving line of credit to Borrower with respect
to the Draw Line Commitment.

 

"Draw Line Commitment" means, at any time, an amount equal to the sum of
$10,000,000 plus any interest actually deferred pursuant to Section 4(a) of this
Note, subject to mandatory prepayment obligations set forth in this Note.

 

"Draw Line Loan" means each disbursement of loan proceeds from Lender to
Borrower under the Draw Line.

 



"EBITDA" for any given period means Borrower's net income before interest,
taxes, depreciation, and amortization, all calculated in accordance with GAAP.



 

"Event of Default" has the meaning specified in Section 11 of this Note.

 

"Fixed Rate" means either (a) a fixed rate equal to 5.00% per annum, or (b) if
Borrower elects to defer a prepayment required by Section 4(c)(i) or Section
4(c)(ii) of this Note, a fixed rate equal to 8% per annum.

 

"GAAP" means generally accepted accounting principles consistently applied.

 

"GAAP Exceptions" means typical year-end adjustments and a lack of footnotes
otherwise required by GAAP.

 

"Indebtedness" means indebtedness for borrowed money, indebtedness representing
the deferred purchase price of property (excluding indebtedness under normal
trade credit for property or services purchased for use in the normal course of
operations), any obligation under a note payable or draft accepted representing
an extension of credit, and any indebtedness (whether or not assumed) secured by
a mortgage, security interest or other lien on property.

 

"Initial Draw Date" means the date of Borrower's initial request for a Draw Line
Loan under this Note.

 

"Lender Indebtedness" means any indebtedness, of whatever type and nature, now
or later owing to Lender or any Affiliate of Lender by Borrower under this Note
or the Collateral Documents.

 

"Loan Document" means this Note, each renewal, extension, and replacement of
this Note, the Warrant, each Collateral Document, certificates in the form
attached as EXHIBIT F and EXHIBIT G to this Note, and every other guaranty,
agreement, instrument and document that has been or in the future is signed or
delivered in connection with this Note or in connection with any Lender
Indebtedness, or incorporates by express reference this Note or any Lender
Indebtedness.

 

 -2- 

 

 

"Material Adverse Effect" means any material adverse effect upon (1) the
validity, performance, or enforceability of this Note or any other Loan
Document, (2) the properties, contracts, business operations, prospects,
revenues after expenses, or condition (financial or otherwise) of Borrower or
Subsidiary, (3) the ability of Borrower or Subsidiary to fulfill any obligation
under any Loan Document, or (4) the ability of Lender to take possession of,
collect, or otherwise realize upon any Collateral or other security for the
Lender Indebtedness.

 

"Maturity" means the time when the entire remaining unpaid principal balance of
this Note shall be or shall become due and payable for any reason, including
acceleration under Section 11 of this Note.

 

"Overdue Rate" means a rate per annum that is equal to the lesser of 18% per
annum or the maximum rate permitted under applicable law.

 

"Owner" means any Person who holds an Ownership Interest in Borrower.

 

"Ownership Interest" means capital stock, membership interests, partnership
interests, or other equity interests.

 

"Payment Date" means the first day of each fiscal quarter of Borrower, beginning
January 1, 2017.

 

"Permitted Lien" means (1) a security interest, mortgage, or other lien in favor
of Lender, (2) a lien for taxes that are not delinquent or, in a jurisdiction
where payment of taxes is abated during the period of any contest, being
contested in good faith by appropriate proceedings, if adequate reserves for it
have been set aside on the obligated entity's books, (3) an inchoate
construction, mechanics', workmen's, repairmen's, or other like lien arising in
the ordinary course of business, if the obligation secured is not delinquent,
and (4) Purchase Money and Lease Liens.

 

"Person" means an individual, sole proprietorship, corporation, partnership,
limited liability company, trust, association, and any other entity.

 



"Purchase Money and Lease Liens" means liens arising in connection with (i) any
financing lease obligations of Borrower (and attaching only to the property
being leased), and (ii) liens that constitute purchase money security interests
on any property securing debt incurred for the purpose of financing all or any
part of the cost of acquiring such property, provided that any such lien
attaches or previously attached to such property within 20 days of the
acquisition thereof and attaches solely to the property so acquired, and that
without the prior written consent of the Lender:



  



(A) during any period in which GAAP revenue of the Borrower is less than $5
million for the preceding twelve months ending with the last fiscal quarter for
which GAAP financial statements are available, Borrower will not have more than
$1,500,000 of Indebtedness outstanding from all financing arrangements relating
to Purchase Money and Lease Liens;

 

(B) during any period in which GAAP revenue of the Borrower is greater than
$5,000,000 but less than $10,000,000 for the preceding twelve months ending with
the last fiscal quarter for which GAAP financial statements are available,
Borrower will not have more than $2,500,000 of Indebtedness outstanding from all
financing arrangements relating to Purchase Money and Lease Liens; and

 

(C) during any period in which (1) GAAP revenue of the Borrower is greater than
$10 million for the preceding twelve months ending with the last fiscal quarter
for which GAAP financial statements are available and (2) EBITDA of the Borrower
is greater than $0.00 for the preceding twelve months ending with the last
fiscal quarter for which GAAP financial statements are available, Borrower will
not have more than $5 million of Indebtedness outstanding from all financing
arrangements relating to Purchase Money and Lease Liens.



 

 -3- 

 

 

"Subordinated Indebtedness" means Indebtedness that Borrower owes to any
individual or entity to the extent that its repayment is unsecured or
subordinated to payment of the Lender Indebtedness in form and manner
satisfactory to Lender.

 

"Subsidiary" means XG Sciences IP, LLC, a Michigan limited liability company.

 



"Subsidiary Security Documents" means the pledge agreement in the form attached
as EXHIBIT B to this Note, the security agreement in the form attached as
EXHIBIT D to this Note, dated as of the Initial Draw Date, given by Subsidiary
in favor of Lender, and the intellectual property security agreement in the form
attached as EXHIBIT C to this Note, dated as of the Initial Draw Date, given by
Borrower and Subsidiary in favor of Lender, as they may hereafter be amended,
restated, extended, supplemented, modified, renewed, or replaced from time to
time.



  

"Termination Date" means December 1, 2021, or any later date that Lender agrees
to in writing.

 

"Unmatured Event of Default" means an event, condition or circumstance that with
the lapse of time or the giving of notice to Borrower, or both, would be an
Event of Default.

 

"Warrant" means a warrant to purchase equity shares of Borrower's common stock
from Borrower in favor of Lender that is issued pursuant to Section 7 of this
Note.

 

2.           Use of Proceeds. Borrower shall use the proceeds of this Note for
payment of trade credit indebtedness, market development, operations, working
capital and other related activities as approved by the board of directors of
Borrower ("Permitted Purposes").

 

3.           Loans.

 

(a)          As long as no Event of Default or Unmatured Event of Default
exists, Borrower may, borrow the principal of this Note for Permitted Purposes
in one or more installments, in amounts that will not at any time in the
aggregate exceed the Draw Line Commitment, as set forth below:

 

(i)          On the Initial Draw Date, $2,000,000;

 

(ii)         After the Initial Draw Date, but on or before December 1, 2017,
upon at least ten (10) days' prior written notice to Lender, up to an additional
$3,000,000; and

 

(iii)        After December 1, 2017, but on or before December 1, 2019, upon at
least ten (10) days' prior written notice to Lender, if Borrower shall have
raised at least $10,000,000 of equity capital after October 31, 2016 (excluding
equity capital under the Warrant), up to an additional $5,000,000.

 

 -4- 

 

 

(b)          Each Draw Line Loan shall be made upon Borrower's written request
to Lender, each of which requests shall be signed by Borrower's President or
Chief Financial Officer and shall constitute Borrower's representation and
warranty that the representations and warranties of Borrower set forth in this
Note are accurate and complete as of the date of the request, and that all
applicable conditions to such Draw Line Loan have been satisfied. Lender shall
make the proceeds of each requested Draw Line Loan available to Borrower within
five Business Days of each request therefor by way of a wire transfer of
immediately available funds pursuant to wire instructions provided by Borrower
to Lender.

 

(c)          Borrower authorizes Lender to note on Lender's books and records
the date and amount of each Draw Line Loan and the amount of each payment or
prepayment of this Note, which books and records shall constitute prima facie
evidence of the information so noted. Lender's failure to make any such notation
shall not relieve Borrower of its obligation to repay the outstanding principal
amount of this Note and all accrued interest on, and other amounts payable with
respect to, this Note in accordance with the terms of this Note.

 

(d)          Lender shall no obligation to make any Draw Line Loan unless and
until each of the following conditions has been satisfied:

 

(i)          holders of at least 60% of Borrower's Series A Convertible
Preferred Stock shall have approved the transactions contemplated in this Note,
evidence of which shall have been provided to Lender to Lender's satisfaction;

 

(ii)         holders of at least 60% of Borrower's Series B Convertible
Preferred Stock shall have approved the transactions contemplated in this Note,
evidence of which shall have been provided to Lender to Lender's satisfaction;

 

(iii)        Borrower and Subsidiary shall have signed and delivered to Lender
each of the required Loan Documents;

 

(iv)        each of Borrower's and Lender's representations and warranties set
forth in this Note shall be accurate and complete; and

 

(v)         No Event of Default or Unmatured Event of Default shall have
occurred.

 

4.           Payments; Prepayments. Borrower shall pay the principal of and
accrued interest on this Note as follows:

 

(a)          Beginning January 1, 2017, and continuing on each subsequent
Payment Date, Borrower shall pay accrued interest only on the Draw Line Loans;
provided, however, that upon at least 10 days' prior written notice to Lender,
Borrower may elect to defer payment of such interest otherwise due on any
Payment Date occurring on or before January 1, 2019. Any interest so deferred
shall be capitalized when due, and such amount of capitalized interest shall be
added to and become part of the principal amount of the Draw Line Loans without
any further action on the part of Borrower or Lender. Borrower shall pay the
unpaid principal of this Note and all accrued interest in full at the earlier of
Maturity or the Termination Date.

 

 -5- 

 

 

(b)          In addition to the foregoing payment obligations, if the aggregate
principal amount of Draw Line Loans outstanding at any time exceeds the Draw
Line Commitment, then Borrower shall immediately repay the amount of Draw Line
Loans that is required to eliminate the excess.

 



(c) Borrower may prepay the principal of this Note in whole or in part at any
time without penalty or premium. Borrower shall prepay the principal of this
Note, plus accrued interest within 10 days of reaching the thresholds as set
forth below:



  

(i)          If after October 31, 2016, Borrower shall have raised a cumulative
amount of equity capital that exceeds $15,000,000 but is $25,000,000 or less,
Borrower shall prepay an amount equal to 30% of the amount raised over
$15,000,000 and under $25,000,000 (not to exceed the balance of principal and
interest outstanding on this Note); and

 

(ii)         If after October 31, 2016, Borrower shall have raised a cumulative
amount of equity capital that exceeds $25,000,000, Borrower shall prepay an
amount equal to 50% of the amount over $25,000,000 (not to exceed the balance of
principal and interest outstanding on this Note).

 



Borrower shall make any such mandatory prepayments on a monthly basis pro-rata
as funds are raised over the applicable threshold. Notwithstanding the
foregoing, Borrower may request Lender’s consent upon at least 10 days' notice
prior to the date of the capital raise to defer all or any part of such
mandatory prepayment with Lender's written approval; provided, however, that if
Borrower elects to defer any such prepayment, the Fixed Rate shall immediately
increase to 8% for the remainder of the term of the Note. Any remaining amounts
due will be payable in a balloon payment at Maturity. Any amounts that are
prepaid may not be re-borrowed.



  

5.           Interest Rates. Until Maturity, the unpaid principal of this Note
shall bear interest at the Fixed Rate; provided, however, that during the
continuance of an Event of Default (regardless of any subsequent cure), such
principal balance shall bear interest at the Overdue Rate. After Maturity, such
principal balance shall bear interest at the Overdue Rate.

 

6.           Method of Calculating Interest. Interest on this Note and other
amounts that are due under this Note shall be computed on the basis of a year
consisting of 360 days and paid for actual days elapsed.

 

 -6- 

 

 

7.           Issuance of Warrants.

 

(a)          Upon receipt of each Draw Line Loan, Borrower will issue to Lender
a Warrant, in the form attached as EXHIBIT E to this Note, to purchase that
number of shares of common stock of Borrower computed using the following
formula ("Draw Warrant Shares"):

 

X = Y x A

B

 

Where X =   Draw Warrant Shares       Y =   250,000       A =   the amount of
the Draw Line Loan (in U.S. dollars)       B =   10,000,000

 

Borrower will not issue a Warrant under this Section 7(a) with respect to
interest that is capitalized under Section 4(a) or after Borrower issues a
Warrant under Section 7(b).

 

(b)          Upon an Event of Default, Borrower will issue to Lender a Warrant,
in the form attached as EXHIBIT E to this Note, to purchase the number of shares
of common stock of Borrower computed using the following formula (the "Default
Warrant Shares"):

 

X = A - B

 

Where X =   the number of Default Warrant Shares         A =   250,000         Y
=   the number of Draw Warrant Shares previously issued to Lender pursuant to
Section 7(a) of this Note

 

(c)          The Draw Warrant Shares issued on the Initial Draw Date will have
an exercise price equal to Eight Dollars ($8.00) per share. Thereafter, all Draw
Warrant Shares and Default Warrant Shares will have an exercise price equal to
the lowest price per share paid to the Borrower in the arm's-length transaction
for common stock of Borrower that shall precede the issuance of such Draw
Warrant Shares or Default Warrant Shares, excluding transactions involving
warrants, options and excluding common stock that is issued upon the exercise of
warrants or options. All Draw Warrant Shares and Default Warrant Shares will
have an expiration date of December 1, 2023.

 

 -7- 

 

 

8.           Warranties and Representations of Borrower. Borrower represents and
warrants to Lender and agrees as follows, as of the date of this Note, the
Initial Draw Date and the date of each Draw Line Loan (except for
representations and warranties provided as of a particular date):

 

(a)          Borrower is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Michigan. Borrower is duly
qualified and authorized to do business, and is in good standing, in each
jurisdiction in which the failure to be so qualified or authorized to do
business could have a Material Adverse Effect.

 

(b)          Borrower has all requisite power and authority and all necessary
licenses and permits to own and operate its properties and to carry on its
business as now conducted and as it contemplates that business to be conducted
in the future. Borrower is in material compliance with all laws, rules and
regulations that are applicable to Borrower, its operations, or its properties.

 

(c)          Subsidiary is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Michigan.
Subsidiary is duly qualified and authorized to do business, and is in good
standing, in each jurisdiction in which the failure to be so qualified or
authorized to do business could have a Material Adverse Effect.

 

(d)          Subsidiary has all requisite power and authority and all necessary
licenses and permits to own and operate its properties and to carry on its
business as now conducted and as it contemplates that business to be conducted
in the future. Subsidiary is in material compliance with all laws, rules and
regulations that are applicable to Subsidiary, its operations, or its
properties.

 

(e)          The financial statements of Borrower that have been delivered to
Lender have been prepared in accordance with GAAP, subject, in the case of
financial statements that are not fiscal year-end statements, to GAAP
Exceptions, and present fairly the financial position of Borrower as of the
dates of, and the results of its operations for the periods covered by, those
financial statements. Since the date of the most recent of those financial
statements, no change has occurred in Borrower's financial condition or
operations that could have a Material Adverse Effect.

 

(f)          Neither this Note nor any financial statement referred to above nor
any other written statement furnished by Borrower to Lender in connection with
this Note contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained in this Note, the financial
statement or other written statement not misleading. Borrower does not have
knowledge of any fact, not disclosed to Lender in writing that has, or in the
future is likely to have, a Material Adverse Effect.

 

 -8- 

 

 

(g)          There is no proceeding pending, or to the knowledge of Borrower
threatened, before any court, governmental authority or arbitration board or
tribunal, against or affecting Borrower or Subsidiary that, if determined
adversely to Borrower or Subsidiary, could have a Material Adverse Effect.
Neither Borrower nor Subsidiary is in default with respect to any order,
judgment, or decree of any court, governmental authority, or arbitration board
or tribunal.

 

(h)          Borrower has full power and authority to execute, deliver, and
perform the Loan Documents to which it is a party; the execution, delivery, and
performance of such Loan Documents (1) have been duly authorized by appropriate
action of Borrower, and (2) will not violate the provisions of its
organizational documents or of any law, rule, judgment, order, agreement, or
instrument to which Borrower is a party or by which it is bound; such Loan
Documents have been properly signed and delivered by, and are the valid and
binding obligations of, Borrower and are enforceable in accordance with their
terms.

 

(i)           Subsidiary has full power and authority to execute, deliver, and
perform the Loan Documents to which it is a party; the execution, delivery, and
performance of such Loan Documents (1) have been duly authorized by appropriate
action of Subsidiary, (2) will not violate the provisions of its organizational
documents or of any law, rule, judgment, order, agreement, or instrument to
which Subsidiary is a party or by which it is bound, and (3) do not require any
approval or consent of any public authority or other third party; such Loan
Documents have been properly signed and delivered by, and are the valid and
binding obligations of, Subsidiary and are enforceable in accordance with their
terms.

 

(j)           Schedule A attached to this Note sets forth all outstanding
Indebtedness of Borrower and Subsidiary as of the date of this Note, excluding
Lender Indebtedness.

 

(k)          As of the date of this Note, the issued and outstanding Ownership
Interest of Borrower and Borrower’s Owners thereof are described on Schedule B
attached to this Note, except as described on Schedule B. As of the date of this
Note, there are not any outstanding options, warrants, or rights to purchase,
and there is not any agreement for the subscription, purchase, or acquisition
of, any Ownership Interests of Borrower, except as described on Schedule B.

 

(l)           Borrower and Subsidiary have good and marketable title to all of
the assets that they purport to own, including, as applicable, the assets that
the financial statements referred to in Section 8(e) of this Note describe, free
and clear from all liens, encumbrances, security interests, claims, charges, and
restrictions, except Permitted Liens.

 

(m)         Borrower and Subsidiary own, license, or otherwise control all of
the patents, trademarks, service marks, trade names, copyrights, licenses, and
rights that are necessary for the present conduct of its business and, to the
knowledge of Borrower and Subsidiary, without any conflict with the rights of
any other Person.

 

(n)          Borrower and Subsidiary have each filed each tax return that it is
required to file in any jurisdiction, and each has paid each tax, assessment,
fee, and other governmental charge upon it or upon its assets, income, or
franchises before the time when its nonpayment could give rise to a lien.
Borrower does not know of any proposed additional tax assessment against it or
Subsidiary.

 

 -9- 

 

 

(o)          Except as identified on Schedule C attached to this Note, Borrower
does not have any investments in the Ownership Interests of any Person.

 

(p)          Immediately after the consummation of each Draw Line Loan:
(i) Borrower will be able to pay its debts and liabilities, subordinated,
contingent, or otherwise, as such debts and liabilities become absolute and
matured; and (ii) Borrower will not have unreasonably small capital with which
to conduct its business as now conducted and as contemplated that it will be
conducted in the future.

 

(q)          The Warrants when issued, sold and delivered in accordance with the
terms of this Note will be duly authorized, validly issued, fully paid and
non-assessable and will be free and clear of all liens, charges, restrictions,
claims, and encumbrances; provided, however, that Warrants are subject to
certain restrictions on transfer and otherwise as provided therein and under
Borrower’s shareholder and voting agreements and state and/or federal securities
law. Based in part upon the representations of Lender in this Note, and subject
to Section 8(r) below, the Warrants will be issued in compliance with all
applicable federal and state securities laws.

 

(r)          Based in part on the accuracy of the representations made by Lender
in Section 9 of this Note, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required on the part of
Borrower in connection with Borrower's valid execution, delivery, and
performance of the Loan Documents to which it is a party, except for filings
pursuant to Regulation D or the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated by the Securities and
Exchange Commission thereunder (the "Securities Act"), and applicable state
securities laws, which have been made or will be made in a timely manner.

 

9.           Warranties and Representations of Lender. Lender represents and
warrants to Borrower and agrees as follows, as of the date of this Note, the
Initial Draw Date and the date of each Draw Line Loan (except for
representations and warranties provided as of a particular date):

 

(a)          Lender is acquiring this Note for Lender's own account, and not
directly or indirectly for the account of any other person. Lender is acquiring
the Note for investment and not with a view to distribution or resale thereof
except in compliance with the Securities Act of 1933, as amended, and any
applicable state law regulating securities.

 

(b)          Lender has received and has had the opportunity to review the
complete Articles of Incorporation, Bylaws and shareholder and voting agreements
of Borrower, each as in effect on the date of this Note (together, the "Borrower
Organizational Documents"). Lender has also had the opportunity to ask questions
of, and to receive answers from, appropriate executive officers of Borrower with
respect to the terms and conditions of the transactions contemplated hereby and
with respect to the business, affairs, financial condition, and results of
operations of Borrower. Lender has had access to such financial and other
information as is necessary in order for Lender to make a fully informed
decision as to investment in the Borrower, and has had the opportunity to obtain
any additional information necessary to verify any of such information to which
Lender has had access.

 

 -10- 

 

 

(c)          Lender further represents and warrants that Lender (a) has a
pre-existing relationship with Borrower or one or more of its officers or
directors consisting of personal or business contacts of a nature and duration
which enable Lender to be aware of the character, business acumen, and general
business and financial circumstances of Borrower or the officer or director with
whom such relationship exists, (b) was solicited to make the investment
represented by this Note through such pre-existing relationship and not by the
registration statement registering certain shares of Borrower’s common stock for
sale to the public, and (c) has such business or financial expertise as to be
able to protect Lender's own interests in connection with the investment in the
Note.

 

(d)          Lender's investment in Borrower represented by the Note is highly
speculative in nature and is subject to a high degree of risk of loss in whole
or in part; the amount of such investment is within Lender's risk capital means
and is not so great in relation to Lender's total financial resources as would
jeopardize the financial needs of Lender in the event such investment were lost
in whole or in part.

 

(e)          Lender presently qualifies as an "accredited investor" within the
meaning of Regulation D of the rules and regulations promulgated under the
Securities Act.

 

10.          Security. This Note and all obligations of Borrower under it are
secured by the Borrower Security Documents, the Subsidiary Security Documents,
and any Collateral Documents in the future that are given to Lender. Lender
shall have all of the rights and powers set forth in the Collateral Documents as
though they were fully set forth in this Note.

 

11.          Default and Acceleration. Subject to cure as provided in this
Section 11, each of the following shall be an "Event of Default" under this
Note:

 

(a)          If Borrower fails to pay any interest or principal of this Note or
any other Lender Indebtedness within 10 days of when it shall be or become due
and payable (whether at scheduled Maturity or by acceleration). This provision
shall not be subject to any cure period, except with respect to prepayments
under Section 4(c).

 

(b)          If Borrower or Subsidiary fails to perform any other material
obligation, covenant, or agreement to Lender under this Note or any other Loan
Document, or if there occurs a material event of default, whether by Borrower or
Subsidiary, under and as defined in any Loan Document (including, without
limitation, any Collateral Document) or in any other agreement, document, or
instrument that has been given or in the future is given to Lender to evidence
or secure any Lender Indebtedness.

 

 -11- 

 

 

(c)          If any warranty or representation that Borrower or Subsidiary has
made or in the future makes to Lender in this Note or any other Loan Document,
shall have been false in any material respect when made.

 

(d)          If Borrower or Subsidiary dissolves, becomes insolvent, or makes an
assignment for the benefit of creditors.

 

(e)          If any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest or mortgage lien on any
Collateral, except as permitted by the terms of such Collateral Document or due
to any act or omission by Lender; if any Collateral Document shall fail to
remain in full force and effect without the consent of Lender; if Borrower,
Subsidiary, or any Affiliate of Borrower or Subsidiary takes any action to
discontinue or to assert the invalidity or unenforceability of any Collateral
Document; or if any action by any other party successfully discontinues or
successfully asserts the invalidity or unenforceability of any such Collateral
Document, including, without limitation, if any guaranty that now or in the
future secures payment of all or any part of the Lender Indebtedness is
terminated or limited for any reason without the written consent of Lender.

 

(f)          If any material provision in any other Loan Document shall for any
reason cease to be valid, binding, and enforceable in accordance with its terms;
if Borrower, Subsidiary, or any Affiliate of Borrower or Subsidiary takes any
action to discontinue or to assert the invalidity or unenforceability of other
Loan Document; or if any action by any other party successfully discontinues or
successfully asserts the invalidity or unenforceability of any such Loan
Document.

 

(g)          If Borrower defaults in the payment of any Indebtedness that
Borrower at any time owes to any third party aggregating more than $5,000 and
such default entitles the holder of the Indebtedness to accelerate Indebtedness
of Borrower in excess of $50,000.

 



If an Event of Default is capable of being cured, then Borrower may cure the
same during the thirty-day period that begins on the date on which Borrower
receives notice from Lender, or otherwise has actual knowledge, of the event
(the “Cure Period”). An Event of Default will not be deemed to have occurred as
a result of an event during the Cure Period for that event or, if the event is
cured during the Cure Period, thereafter. Notwithstanding anything else, no
notice shall be required, and Borrower shall have no cure rights, with respect
to a failure to perform any obligation set forth in Sections 13(c)(1), (n) or
(o) of this Note or any failure that is not capable of being cured.



  

Upon the occurrence of any Event of Default, at the option of Lender, all or any
part of the Indebtedness that this Note evidences and all or any part of all
other Lender Indebtedness and other obligations that Borrower then owes to
Lender shall become immediately due and payable without notice or demand, which
Borrower waives. If (1) a voluntary or involuntary case in bankruptcy,
receivership, or insolvency is at any time begun by or against Borrower or
Subsidiary and, if involuntary, is not dismissed within 60 days, or (2) any
levy, writ of attachment, garnishment, execution, or similar process is issued
against or placed upon any property of Borrower or Subsidiary (other than with
respect to a Permitted Lien) and is not terminated or released within 60 days,
then all Indebtedness that this Note evidences and all other Lender Indebtedness
and other obligations that Borrower then owes to Lender shall automatically and
without notice or demand, which Borrower waives, become immediately due and
payable.

 

 -12- 

 

 

12.          Place and Application of Payments. Principal and interest payments
under this Note shall be paid by wire transfer of immediately available funds
pursuant to wire instructions provided by Lender to Borrower. Each payment under
this Note may be applied in the following order: accrued interest, principal,
fees, charges, and advanced costs. If Borrower at any time owes Lender any
Indebtedness or obligation in addition to the Indebtedness that this Note
evidences and if any Indebtedness that Borrower owes to Lender is then in
default, then any payment made by, or collected from, Borrower shall be applied
first to amounts then due and payable under this Note, except as the parties
otherwise agree.

 

13.          Additional Covenants. Until the Lender Indebtedness is repaid in
full and Lender has no obligation to advance loans to Borrower, Borrower shall:

 

(a)          Furnish to Lender, within 120 days after the end of each of
Borrower's fiscal years, beginning with its fiscal year ending December 31,
2016, an audited financial report prepared by CPAs in accordance with GAAP,
containing: (1) Borrower's balance sheet as of the end of that year, its related
profit and loss and reconciliation of surplus statements for that year, and its
statement of cash flows for that year, together with any management letters that
those CPAs prepare, and (2) all comments and financial details that are
customarily included in reports of that type.

 

(b)          Furnish to Lender, within 45 days after the end of each fiscal
quarter of Borrower, beginning with the fiscal quarter ending March 31, 2017, a
financial report, the accuracy of which is certified to by a Certifying Agent,
prepared in accordance with GAAP (subject to GAAP Exceptions), containing
Borrower's balance sheet as of the end of the period and its income statement
showing the results of its operations for the portion of its fiscal year then
elapsed, and its statement of cash flows for the period.

 

(c)          (1) Permit an agent of Lender reasonably acceptable to Borrower to
observe all meetings of the board of directors of Borrower, and (2) provide to
Lender copies of all materials submitted to Borrower's board of directors in
connection with such meetings as and when such materials are provided to
Borrower's board of directors, until such time after December 1, 2019, when the
total amount of the outstanding Lender Indebtedness is less than $5,000,000.
Borrower shall also furnish to Lender, within 30 days after the end of each
calendar quarter, a statement of Borrower's financial performance as compared to
Borrower's annual budget submitted to Borrower's board of directors. The
observer will execute a non-disclosure agreement in such form as is reasonably
acceptable to Borrower. Notwithstanding anything to the contrary in this
subparagraph, Lender shall not receive materials, and the observer shall be
automatically recused from discussions by Borrower’s board of directors, that
relate to customers or potential customers of Borrower that are in competition
with Lender or any projects relating to such competitive customers.

 

 -13- 

 

 

(d)          Promptly inform Lender of the occurrence of any Event of Default or
upon gaining knowledge of any event that could reasonably be expected to be an
Unmatured Event of Default or any event that has, or could reasonably be
expected to have, a Material Adverse Effect; grant or cause Subsidiary to grant
to Lender and its representatives the right to examine Borrower's and
Subsidiary's books and records at any reasonable time or times; maintain and
cause Subsidiary to maintain complete and accurate books and records of its
transactions in accordance with good accounting practices; and furnish or cause
Subsidiary to furnish to Lender any information that Lender reasonably requests
concerning Borrower's or Subsidiary's financial affairs within 10 days after
Lender requests that information.

 

(e)          Pay and discharge or cause to be paid and discharged, as often as
they are due and payable, all taxes and assessments of whatever nature that are
levied or assessed against Borrower or Subsidiary or any of Borrower's or
Subsidiary's properties, unless and to the extent only that (1) in a
jurisdiction where payment of taxes and assessments is abated during the period
of any contest, those taxes or assessments are being contested in good faith by
appropriate proceedings, and (2) Borrower or Subsidiary shall have set aside
on its books adequate reserves with respect to those taxes and assessments.

 

(f)          Maintain Borrower's and Subsidiary's existence in good standing in
their current jurisdiction of organization and their qualification in good
standing in every other jurisdiction in which the failure to be qualified or
authorized to do business could reasonably be expected to have a Material
Adverse Effect; continue to operate exclusively in the business of developing,
manufacturing and selling graphene nanoplatets, engineered products containing
graphene nanoplatets, and similar products; and comply and cause Subsidiary to
comply in all material respects with all governmental laws, rules, regulations,
and orders that apply to it.

 

(g)          Maintain or cause to be maintained insurance, including, without
limitation, "special form" (f/k/a "all risk") property insurance, flood
insurance (if required), workers' compensation insurance, and commercial general
liability coverage with responsible insurance companies on its and Subsidiary's
properties, including, without limitation, the Collateral, and against the risks
and in the amounts required by the Collateral Documents (or, in the absence of a
requirement, that similar businesses customarily maintain); (2) furnish to
Lender upon its request the details with respect to that insurance and
satisfactory evidence of that insurance coverage; and (3) within 60 days after
Lender requests, obtain or cause to be obtained any additional insurance that
Lender reasonably requests. As soon after closing as is reasonably practicable,
each insurance policy that this Section 13(g) requires shall be written or
endorsed in a manner that makes losses, if any, payable to Borrower and Lender
or Subsidiary and Lender, as applicable, as their respective interests appear
and shall include, as applicable, an additional insured endorsement or a
standard mortgage clause or standard lender's loss payable endorsement in favor
of Lender in form and substance satisfactory to Lender.

 

(h)          Act prudently and in accordance with customary industry standards
in managing and operating its assets, properties, business, and investments; and
use commercially reasonable efforts to keep in good working order and condition,
ordinary wear and tear excepted, all of its tangible assets and properties that
are necessary to the conduct of its business.

 

 -14- 

 

 

(i)           Engage, and cause Subsidiary to engage, in good faith discussions
with Lender regarding Borrower's provision to Lender, with favored pricing, of
technology rights and/or volume supply commitments; and engage, and cause
Subsidiary to engage, in good faith discussions with Lender regarding the
out-license of graphene related technology to Lender.

 

(j)           Not make loans or advances to any individuals or entities in
excess of $5,000 in the aggregate, other than with respect to accounts
receivable incurred in the ordinary course of business.

 

(k)          Not guarantee, endorse, assume, or otherwise incur or suffer to
exist any contingent liability in respect of any obligation of any other
individual or entity, except in favor of Lender or by the endorsement of
negotiable instruments for deposit or collection in the ordinary course of
business.

 

(l)           Not issue, incur, assume, or permit to remain outstanding any
Indebtedness in excess of $200,000 in the aggregate, or allow Subsidiary to do
so, except for Subordinated Indebtedness, Lender Indebtedness, and Indebtedness
secured by Purchase Money and Lease Liens (subject to the limitations set forth
in the definition of Purchase Money and Lease Liens in Section 1 of this Note).

 

(m)         Not enter into any merger, consolidation, reorganization, or
recapitalization, or purchase or otherwise acquire all, or substantially all, of
the assets, obligations, or capital stock or other ownership interests of any
entity; or amend, modify, or waive any of its rights under, its articles of
incorporation, bylaws, any shareholder agreement relating to shares of Borrower,
or any other charter documents; unless in any such case Lender consents in
writing, which consent shall not be unreasonably withheld.

 

(n)          Not permit Subsidiary to enter into any merger, consolidation,
reorganization, or recapitalization, or purchase or otherwise acquire all, or
substantially all, of the assets, obligations, or membership interest or other
ownership interests of any entity; or amend, modify, or waive any of
Subsidiary's rights under, Subsidiary's articles of organization, operating
agreement, or any other charter documents; unless in any such case Lender
consents in writing, which consent shall not be unreasonably withheld.

 

(o)          Not, and not permit Subsidiary to, subordinate any Indebtedness
that any individual or entity owes to Borrower or Subsidiary to Indebtedness
that that individual or entity owes to any other individual or entity; or amend,
modify, or waive any of its rights under any agreement related to such
Indebtedness.

 

 -15- 

 

 

(p)          Not, and not permit Subsidiary to, change its name, fiscal year, or
method of accounting, except as GAAP requires; provided, however, that Borrower
or Subsidiary may change its name if Borrower or Subsidiary gives Lender 60
days' prior written notice of the name change and takes any action that Lender
considers necessary to continue the perfection of the security interests and
liens that the Collateral Documents may in the future grant to Lender.

 

(q)          Not, and not permit Subsidiary to, engage in any transaction with
an Affiliate on terms that are less favorable to Borrower or Subsidiary than
Borrower or Subsidiary could obtain at the time in a comparable transaction in
an arm's-length dealing with an individual or entity other than an Affiliate.

 

(r)          Not permit to occur any change in the ownership of Subsidiary.

 

(s)          Not make any payment to any shareholder of Borrower, whether in
connection with a dividend, stock redemption, or otherwise, except (1) for
reasonable compensation for services, (2) as consideration of not more than fair
market value for property (other than equity in Borrower), or (3) with Lender's
prior written consent.

 

(t)          Not sell or out-license any assets of Borrower of Subsidiary, other
than in the ordinary course of business, which shall be deemed to include the
licensing of intellectual property, entering into joint development projects,
and other related activities in the ordinary course of business or in connection
with strategic initiatives approved by the board of directors of Borrower, in
which case Lender will be informed in advance (unless a memorandum of
understanding, term sheet, letter of intent, or similar agreement is signed,
then at that time) in writing by Borrower.

 

(u)          Notify Lender in writing within 10 days after Borrower or any
Affiliate of Borrower receives any notice of the beginning of (1) any proceeding
or investigation by a federal or state environmental agency against Borrower or
the Affiliate, or (2) any other judicial or administrative proceeding or
litigation by or against Borrower or any Affiliate that, if adversely decided,
could reasonably be expected to have a Material Adverse Effect.

 

(v)         Sign and deliver, or cause to be signed and delivered, any and all
other agreements, instruments, assurances, or other documentation, and take, or
caused to be taken, all other action, as Lender deems necessary in its
reasonable discretion from time to time to give full effect to the Loan
Documents and the transactions contemplated by this Note.

 

Notwithstanding the foregoing, neither the covenants in this Section 13 nor in
any Loan Document shall prohibit Borrower from licensing its intellectual
property, entering into joint development projects, or other related activities
in the ordinary course of business or in connection with strategic initiatives
approved by the board of directors of Borrower, in which case Lender will be
informed in advance (unless a memorandum of understanding, term sheet, letter of
intent, or similar agreement is signed, then at that time) in writing by
Borrower.

 

 -16- 

 

 

14.          Remedies. Lender shall have all rights and remedies provided by law
and by agreement of Borrower or Subsidiary. Lender shall have the right at any
time to set off any indebtedness that Lender then owes to Borrower against any
Lender Indebtedness that is then due and payable. Lender shall also have all
rights and remedies set forth in each other Loan Document.

 

15.          Fees and Expenses. Borrower shall pay, or reimburse Lender for, all
expenses incurred by Lender (including, but not limited to, search fees and fees
and expenses of legal counsel, other professional advisers, consultants and
experts) in connection with (1) the negotiation, preparation, and execution of
this Note and the other Loan Documents (including legal fees not to exceed
$25,000), each amendment to, or waiver of any provision of, this Note and the
other Loan Documents, and each refinancing or restructuring of this Note, (2)
the administration of this Note and the other Loan Documents, including, without
limitation, making filings and recordings in public offices to perfect or give
notice of liens in favor of Lender and obtaining financing statement searches,
tax lien searches, inspections, audits, and assessments, (3) obtaining advice of
counsel or other professional advisers, consultants, and experts regarding any
aspect of this Note and the other Loan Documents, (4) the enforcement of any
provision of this Note or the other Loan Documents, and (5) the collection of
any amount at any time owing to Lender by Borrower under this Note or the other
Loan Documents.

 

16.          Relationship. The relationship between Borrower and Lender under
this Note is solely that of debtor and creditor. Lender does not have any
fiduciary responsibilities to Borrower. Lender does not and shall not have any
responsibility to review, or to inform Borrower of any matter in connection
with, any aspect of Borrower's business, operations, or properties or any other
security for the Lender Indebtedness. Borrower shall rely entirely upon its own
judgment with respect to each such matter.

 

17.          Waivers. No delay by Lender in the exercise of any right or remedy
shall be a waiver of that right or remedy. No single or partial exercise by
Lender of any right or remedy shall preclude any other or future exercise of
that or any other right or remedy. No waiver by Lender of any default or of any
provision of this Note or the other Loan Documents shall be effective unless it
is in writing and signed by Lender. No waiver of any right or remedy on one
occasion shall be a waiver of that right or remedy on any future occasion.
Borrower waives demand for payment, presentment, notice of dishonor, and protest
of this Note and consents to any extension or postponement of time of its
payment.

 

18.          Notices. Any notice or other communication that this Note requires
or permits shall be in writing and shall be served either personally, by
certified United States mail with postage fully prepaid, or by a
nationally-recognized overnight courier service, addressed to Borrower as:

 

XG Sciences, Inc.

3101 Grand Oak Drive

Lansing, Michigan 48911

Attention: Philip L. Rose

 

 -17- 

 

 

and to Lender as:

 

The Dow Chemical Company

2030 Dow Center

Midland, Michigan 48674

Attention: Kenneth Van Heel

 

or to any other place that either party designates by like written notice served
upon the other party. Notice shall be effective upon receipt, if served
personally, two Business Days after mailing, if served by mail, or one Business
Day after delivery to a courier service, if served by courier service.

 

19.          Complete Agreement. This Note contains the entire agreement between
Borrower and Lender with respect to the subject matter of this Note. There are
no promises, terms, conditions, or obligations that are not contained in this
Note. This Note may not be modified except by a writing that the party to be
charged signs.

 

20.          Parties Bound. This Note shall be binding upon and shall inure to
the benefit of Borrower and Lender and their respective successors and assigns;
provided, however, that Borrower may not assign its rights in or interests under
this Note without Lender's prior written consent. There are no third party
beneficiaries of this Note or any other Loan Document.

 

21.          Interpretation. Borrower and Lender have participated jointly in
the negotiation of this Note and the other Loan Documents. In the event any
ambiguity or question of intent arises, this Note and the other Loan Documents
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Note or the other Loan Documents.

 

22.          Applicable Law and Jurisdiction.  This Note shall be governed by
and interpreted according to the laws of the State of Michigan, without giving
effect to principles of conflict of laws. Borrower irrevocably agrees and
consents that any action against Borrower for collection or enforcement of this
Note may be brought in any state or federal court that has subject matter
jurisdiction and is located in, or whose district includes, Midland County,
Michigan, and that any such court shall have personal jurisdiction over Borrower
for purposes of the action, and Borrower waives any objection that any such
court is not a convenient forum.

 

23.          Form 8-K. Notwithstanding the confidentiality agreement between the
parties, Borrower will file a Form 8-K, in a form mutually agreeable to Borrower
and Lender, with the United States Securities And Exchange Commission within
four days of the date of this Note.

 

[Signatures follow.]

 

 -18- 

 

 

BORROWER AND LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION, INCLUDING, WITHOUT LIMITATION, ANY CLAIM,
COUNTERCLAIM, CROSS-CLAIM, OR THIRD-PARTY CLAIM ("CLAIM") THAT IS BASED UPON,
ARISES OUT OF, OR RELATES TO THIS NOTE OR ANY LOAN DOCUMENT, INCLUDING, WITHOUT
LIMITATION, ANY CLAIM THAT IS BASED UPON, ARISES OUT OF, OR RELATES TO ANY
ACTION OR INACTION OF LENDER IN CONNECTION WITH ANY ACCELERATION, ENFORCEMENT,
OR COLLECTION OF ANY LOAN OR LOANS.

 

  XG SCIENCES, INC.         By   /s/ Philip L. Rose     Philip L. Rose, Chief
Executive Officer     Borrower               Accepted by:       THE DOW CHEMICAL
COMPANY         By /s/ Howard Ungerleider     Howard Ungerleider, Chief
Financial Officer     Lender

 

 -19- 

 

 

SCHEDULE A

 

OUTSTANDING INDEBTEDNESS OF BORROWER AND SUBSIDIARY

 

BRIDGE FINANCINGS

 

From December 31, 2015 through April 7, 2016, Borrower entered into private
placement bridge financings with 14 investors totaling $1,124,750 (the “Bridge
Financings”). The investors in the Bridge Financings received common stock
warrant coverage of 30% for investments made prior to December 31, 2015 and 20%
coverage thereafter. Borrower repaid the Bridge Financings in full before the
date of this Note.

 

financing lease obligations

 

Borrower has the following financing lease obligations as of the Initial Draw
Date under the terms of the Master Lease with Aspen Advanced Opportunity Fund.
This disclosure is qualified in all respects by the terms of such Master Lease.

 



Aspen Advanced Opportunity Fund Leased Assets           Total =  $1,026,090.73 
                     Date in         Item #  Item Name  Manufacturer 
Description  Application Area  Location  Model #  service  XG GL A/C #  Amount 
                               1  Calendar  Magnet Fairview  (3) 12" x 26"
rolls  Paper line  GO     12/2014  15255  $162,571.00  2  Automation  Magnet
Fairview  Front end feed system  Paper line  GO     12/2014  15256   128,605.00 
3  Rebuild exising calendar  Magnet Fairview  Rebuild back end  Paper line  GO 
   12/2014  15257   99,145.00  Total - Lease Schedule #3 (to be dated
12/31/2014)              $390,321.00                                 1  Battery
Tester  Arbin  lab eq  R&D battery testing  EO  BT2000  12/2013  16229 
$56,990.11  Total - Lease Schedule #2 dated 12/20/2013 (payment terms start on
1/1/14)           $56,990.11                                 1  Pneumatic
Transfer Conveyor  Vac-U-Max  material conveyance  Intercalated line  GO 
Z71821A/01  12/2013  15178  $11,830.00  2  Pneumatic Transfer Conveyor 
Vac-U-Max  material conveyance  Intercalated line  GO  Z71821A/01  12/2013 
15178   11,830.00  3  Pneumatic Transfer Conveyor  Vac-U-Max  material
conveyance  Paper line  GO  MDL105201  12/2013  15228   14,862.22  4  Pneumatic
Transfer Conveyor  Vac-U-Max  material conveyance  Paper line  GO  Z71821A/01 
12/2013  15228   11,866.00  5  Calendar  Magnet Fairview  (3) 12" x 26" rolls 
Paper line  GO  3 roll 2,000 pli  12/2013  15228   158,455.00  6  Calendar 
Magnet Fairview  (3) 14" x 26" rolls  Paper line  GO  3 roll 4,500 pli  12/2013 
15228   175,950.00  7  Infared Oven  Blasdel  25 watt / sq in  Paper line  GO 
8' x 24"  12/2013  15228   54,545.00  8  Infared Oven - dual conveyor  Blasdel 
20 watt / sq in  Paper line  GO  14' 2 belt  12/2013  15228   63,258.00  9 
Ultrasonic Cleaner  Hessonic  500 watts input  Paper line  GO  HS-3317-SP 
12/2013  15228   12,355.97  10  Tubular Conveyor  Cablevey  6" tubular  Paper
line  GO  Conveying system  12/2013  15228   47,615 94  11  Planetary Mixer 
Shanghai  mixer  Dispersion lab  EO  YRXJ-10L  12/2013  16229   16,211.49  Total
- Lease Schedule #1 dated 12/20/2013 (payment terms start on 1/1/14)          
$578,779.62 

 

Borrower has two lease financing obligations to Wells Fargo Equipment Finance as
of the Initial Draw Date for two leased compressors.

 

Borrower has a lease financing obligation to Airgas as of the Initial Draw Date
for a gas storage tank, vaporizer, regulator and related equipment.

 

 

 

 

SCHEDULE B

 

OUTSTANDING OWNERSHIP INTEREST OF BORROWER

AND BORROWER'S OWNERS

 

Attached, subject to: (1) elections received from holders of Series B
Convertible Preferred Stock to exchange such stock for common stock on a
two-for-one basis in accordance with such stock’s certificate of designations,
and (2) subscriptions received after November 30, 2016 to purchase common stock
pursuant to the Company's ongoing public offering of common stock.

  



XG Sciences, Inc.

Stockholder Roster as of November 30, 2016

 

   Common   Series A   Series B   Total  Holder  Shares   Shares   Shares  
Shares  Ann Arbor SPARK   36,257.0              36,257.0  ASC-XGS, LLC      
 166,023.0         166,023.0  Aspen Advanced Opportunity Fund, LP      
 1,046,308.0    -    1,046,308.0  Colin D. Cronin   2,803.0    5,300.0  
 2,500.0    10,603.0  David and Vicky Pendell, JTWROS   -    3,157.0    -  
 3,157.0  David J. Donovan   16,257.0    -    -    16,257.0  Edward J. Demmer 
 30,000.0    -    -    30,000.0  Gary Griffin   1,500.0    -    -    1,500.0 
Hanwha Chemical Corporation   150,000.0              150,000.0  Hiroyuki
Fukushima   50,000.0    500.0    -    50,500.0  Inhwan Do   50,000.0    500.0  
 -    50,500.0  Iris K. Linder   1,667.0              1,667.0  Jeffery A.
Wesley   9,005.0    -    -    9,005.0  John W. Dourjalian   1,649.0    3,123.0  
 -    4,772.0  Kevin B. Miller   2,400.0    -    -    2,400.0  Lawrence T Drzal 
 50,550.0    -    600.0    51,150.0  Linnea Van Dyne   5,380.0            
 5,380.0  Marjorie E. Frisch   2,087.5              2,087.5  Mark E. Hooper
Revocable Living Trust UAD 5/8/90   3,625.0              3,625.0  Mark S.
Kerrins & Rosemary Kerrins (JTWROS)   32,500.0    -    -    32,500.0  Mathew H
Frisch   2,087.5    -    -    2,087.5  Michael R Knox (Common) and Mike Knox &
Linnea Van Dyne JTWROS (Series A)   121,667.0    72,226.0    -    193,893.0  MSU
Foundation   9,543.0              9,543.0  Paul Nordstrom   3,637.0    6,363.0  
 -    10,000.0  Peter S. Bosanic & Lisa Kendzioski Bosanic (JTWROS)   1,925.0  
 1,875.0    -    3,800.0  POSCO, a South Korean Corporation   200,000.0  
 100,000.0    -    300,000.0  Reed Shick   880.0    -    -    880.0  Robert L.
McKellar   592.0    -    -    592.0  Robert Skandalaris   34,977.0            
 34,977.0  Stephen J. Linder Trust No. 1 UTD 7/20/92   5,251.0    -    -  
 5,251.0  William D. Hamilton and Susan M. Heathfield, Husband and Wife 
 7,251.0              7,251.0  William G. Lutz   3,053.0    -    -    3,053.0 
Jones Network, LP   27,500.0         9,375.0    36,875.0  George Cardoza      
      2,500.0    2,500.0  William Robison             31,250.0    31,250.0 
Steven Purcell             6,250.0    6,250.0  James D. Chambers           
 6,000.0    6,000.0  Golden Hills Investments, LLLP             15,625.0  
 15,625.0  Muriel F. Licht Trust             3,125.0    3,125.0  Hewit Hawn 
           313.0    313.0  First Trust Company of Onaga FBO Kenneth RJ Rettig 
           1,125.0    1,125.0  Jones Extended Family Trust             3,125.0  
 3,125.0  David G. Pendell Revocable Trust             3,125.0    3,125.0 
Edelgard Traut             1,000.0    1,000.0  First Trust Company of Onaga FBO
George A. Shaw             3,125.0    3,125.0  John M. O'Neill           
 1,000.0    1,000.0  L.D. Sipes, Jr.             10,000.0    10,000.0  Lexy and
Steven Shroyer Family Trust 2004             9,375.0    9,375.0  Robert F. Moyer
Revocable Trust dated 9/20/2011             4,688.0    4,688.0  Samuel H. Jones
Jr.   37,500.0         6,250.0    43,750.0  Elaine D. Cavanna           
 1,625.0    1,625.0  Shannondoah, LLC             1,500.0    1,500.0  Traut
Family Trust UTD 7/3/13             1,000.0    1,000.0  Ravi Shanker           
 1,000.0    1,000.0  David H. Fuhrhop and Marcia L. Fuhrhop             582.0  
 582.0  Charles Thomas Bombeck IV   3,000.0         3,000.0    6,000.0  Arnold
Avery Allemang Re / Tr U/Z 07/28/94   120,625.0         15,625.0    136,250.0 
Steven & Carisa Jones 401K Plan & Trust   15,000.0         3,125.0    18,125.0 
George J. and/or Beverly A. Biltz             3,750.0    3,750.0  Philip Rose 
           3,125.0    3,125.0  Laurie L. Bock Administrative Trust           
 938.0    938.0  Kay B. Coin             1,563.0    1,563.0  LMRAY, LLC      
      469.0    469.0  Spinnaker Brown, LLC             1,688.0    1,688.0  Who
Dat Nation Trust             1,760.0    1,760.0  Arthur Baumann           
 813.0    813.0 

 



 

 

 

   Common   Series A   Series B   Total  Holder  Shares   Shares   Shares  
Shares 

N. Rich Holdings, LLC

             

2,000.0

    

2,000.0

  M. Rich Holdings, LLC             6,000.0    6,000.0  David P. Stern Trust UA
12-19-2001             500.0    500.0  Arnold S. and Bette G. Hoffman           
 3,125.0    3,125.0  Tomas R. Manson Family Trust             1,500.0  
 1,500.0  Thomas and Carmelita B. Karacic             3,125.0    3,125.0  Erik
J. Falconer             3,000.0    3,000.0  Brian G. Martindale Trust           
 3,200.0    3,200.0  OK Enterprises, Inc.             938.0    938.0  Mary V.
Murfey Family Trust #2             4,000.0    4,000.0  Galt Asset Management,
LLC             3,125.0    3,125.0  Paul Anthony Radomski             10,000.0  
 10,000.0  Stevens Financial Group, LLC             31,250.0    31,250.0  First
Trust Company of Onaga FBO James M Rajewski IRA#TW000918             2,345.0  
 2,345.0  David Ari Johnson and Gabrielle Johnson Revocable Trust 1-13-14      
      1,563.0    1,563.0  Timothy Long Living Trust             625.0    625.0 
Thomas W. Rouse             1,219.0    1,219.0  Morgan Duke           
 3,125.0    3,125.0  Howard Moskow             1,563.0    1,563.0  Hoffman
Investment Company             3,125.0    3,125.0  Russell S. Deane Trust
1/4/2008             1,250.0    1,250.0  J. Scott Lizenby             400.0  
 400.0  Michael D. Bierlein Intervivos Trust             3,282.0    3,282.0 
Lillian Elizabeth Deane Trust dated July 2, 1993             625.0    625.0 
Jennifer Dana Dean             1,000.0    1,000.0  First Trust Company of Onaga
FBO Robert L Hartsock             1,500.0    1,500.0  Robert and Carlita
Gasparini             1,563.0    1,563.0  Rodney Boulanger             3,125.0  
 3,125.0  James R. DeVore and Joan Mobley-DeVore             10,000.0  
 10,000.0  XGS II, LLC        109,172.0         109,172.0  SVIC No. 15 New
Technology Business Investment L.L.P.   -    314,709.0    -    314,709.0  John &
Kay Riegel   2,000.0              2,000.0  Steven Shroyer & Lexy Shroyer
Declaration of Trust   4,000.0              4,000.0  Anita M. Nagler 2013 GRAT 
 12,500.0              12,500.0  Eva & Gary Quateman   6,000.0            
 6,000.0  Christopher Brooks   2,500.0              2,500.0  Travis Nagler
Moyer   1,250.0              1,250.0  CrossleyShear, Inc.   5,000.0            
 5,000.0  Kay Soaper   2,000.0              2,000.0  Audrey Nagler Moyer 
 1,250.0              1,250.0  Desertaire Enterprises, LP   6,250.0            
 6,250.0  Michael Lemme   1,000.0              1,000.0  Kenneth W LeCureux
Intervivos Trust   1,000.0              1,000.0  Steven and Carisa Jones,
JTWROS   25,000.0              25,000.0  Shirley G. Pendell Irrevocable Trust 
 6,504.0              6,504.0  Judy B Greenhill Trust   1,500.0            
 1,500.0  Kelsey Desloover   3,500.0              3,500.0  Nathan Desloover 
 3,500.0              3,500.0  Christian Allemang   3,500.0            
 3,500.0  Steven and Carisa Jones Defined Benefit Plan & Trust   13,000.0       
      13,000.0  MadSavAsh Investments, LLC   13,000.0              13,000.0 
Floyd L. Howsden   1,000.0              1,000.0  The GJW, LLC   6,250.0       
      6,250.0  Richard Wilczewski   1,000.0              1,000.0  Michael
LaFontaine Jr.   3,125.0              3,125.0  Brett J. Bean & Patricia W. Bean 
 5,000.0              5,000.0  Thomas A Holmes   12,000.0              12,000.0 
Bob & Ginny Black Trust   1,000.0              1,000.0  Richard L Black 
 1,000.0              1,000.0  Norris A Broyles Jr   1,000.0            
 1,000.0  Shirley Hooper Broyles   1,000.0              1,000.0  James S
Wiliams   2,000.0              2,000.0  Matthew Radomski   1,250.0            
 1,250.0  Brian K. and Ellen J. Larson   1,000.0              1,000.0 

 



 

 

 

   Common   Series A   Series B   Total  Holder  Shares   Shares   Shares  
Shares  Jeffrey A. Anderson   1,000.0              1,000.0  David and Sandra
Busch Self Joint Revocable Trust   1,000.0              1,000.0  Jones Family
Trust I, UAD 2/20/2016 TTEE John M O'Neil   31,250.0              31,250.0 
Peter R. Schooff   1,000.0              1,000.0  906 Capital, LLC   1,875.0  
           1,875.0  William R. Donberg Trust   1,000.0              1,000.0 
Devandra J. Hartsock Revocable Trust   1,000.0              1,000.0  Stephen R.
Smith   1,250.0              1,250.0  Larry Silverstein and Rebecca Keshmiri 
 6,250.0              6,250.0  Jere D. Marciniak and Patricia A. Marciniak 
 3,000.0              3,000.0  David E. Kepler II   3,000.0            
 3,000.0  Stephen Caton Forsyth   62,500.0              62,500.0  Kim Yong
Cheol   1,500.0              1,500.0  Total Shares of Stock   1,306,673.0  
 1,829,256.0    269,987.0    3,405,916.0 

 

 

 

 

XG Sciences, Inc.

Stock Options and Warrants as of November 30, 2016

 

                 Total   Total Not  Holder        Stock   Exercise   Vested  
Vested  Warrants to Purchase Common Stock  Issue Date  Exp. Date  Shares  
Price   11/30/2016   11/30/2016  Michael R. Knox  7/1/2009  7/1/2019   6,000  
$8.00    6,000    -  Michael R. Knox  10/8/2012  10/8/2027   5,000   $12.00  
 5,000    -  Jones Network, LP  4/21/2015  4/21/2022   7,969   $16.00    7,969  
 -  George Cardoza  4/22/2015  4/22/2022   2,125   $16.00    2,125    -  William
Robison  4/22/2015  4/22/2022   26,563   $16.00    26,563    -  Steven Purcell 
4/23/2015  4/23/2022   5,313   $16.00    5,313    -  Golden Hills Investments,
LLLP  4/24/2015  4/24/2022   13,281   $16.00    13,281    -  Hewit Hawn 
4/24/2015  4/24/2022   266   $16.00    266    -  James D. Chambers  4/24/2015 
4/24/2022   5,100   $16.00    5,100    -  Muriel F. Licht Trust  4/24/2015 
4/24/2022   2,656   $16.00    2,656    -  First Trust Company of Onaga FBO
Kenneth RJ Rettig  4/27/2015  4/27/2022   956   $16.00    956    -  Jones
Extended Family Trust  4/27/2015  4/27/2022   2,656   $16.00    2,656    - 
David G. Pendell Revocable Trust  4/28/2015  4/28/2022   2,656   $16.00  
 2,656    -  Edelgard Traut  4/28/2015  4/28/2022   850   $16.00    850    - 
First Trust Company of Onaga FBO George A. Shaw  4/28/2015  4/28/2022   2,656  
$16.00    2,656    -  John M. O'Neill  4/28/2015  4/28/2022   850   $16.00  
 850    -  L.D. Sipes, Jr.  4/28/2015  4/28/2022   8,500   $16.00    8,500    - 
Lexy and Steven Shroyer Family Trust 2004  4/28/2015  4/28/2022   7,969  
$16.00    7,969    -  Robert F. Moyer Revocable Trust dated 9/20/2011 
4/28/2015  4/28/2022   3,985   $16.00    3,985    -  Samuel H. Jones Jr. 
4/28/2015  4/28/2022   5,313   $16.00    5,313    -  Arnold Avery Allemang
Revocable Trust  4/29/2015  4/29/2022   13,281   $16.00    13,281    -  Arnold
S. and Bette G. Hoffman  4/29/2015  4/29/2022   2,656   $16.00    2,656    - 
Arthur Baumann  4/29/2015  4/29/2022   691   $16.00    691    -  Brian G.
Martindale Trust  4/29/2015  4/29/2022   2,720   $16.00    2,720    -  Charles
Thomas Bombeck IV  4/29/2015  4/29/2022   2,550   $16.00    2,550    -  David H.
Fuhrhop and Marcia L. Fuhrhop  4/29/2015  4/29/2022   495   $16.00    495    - 
David P. Stern Trust UA 12-19-2001  4/29/2015  4/29/2022   425   $16.00    425  
 -  Elaine D. Cavanna  4/29/2015  4/29/2022   1,381   $16.00    1,381    -  Erik
J. Falconer  4/29/2015  4/29/2022   2,550   $16.00    2,550    -  George J.
and/or Beverly A. Biltz  4/29/2015  4/29/2022   3,188   $16.00    3,188    - 
Kay B. Coin  4/29/2015  4/29/2022   1,329   $16.00    1,329    -  Laurie L. Bock
Administrative Trust  4/29/2015  4/29/2022   797   $16.00    797    -  LMRAY,
LLC  4/29/2015  4/29/2022   399   $16.00    399    -  M. Rich Holdings, LLC 
4/29/2015  4/29/2022   5,100   $16.00    5,100    -  N. Rich Holdings, LLC 
4/29/2015  4/29/2022   1,700   $16.00    1,700    -  Philip Rose  4/29/2015 
4/29/2022   2,656   $16.00    2,656    -  Ravi Shanker  4/29/2015  4/29/2022 
 850   $16.00    850    -  Shannondoah, LLC  4/29/2015  4/29/2022   1,275  
$16.00    1,275    -  Spinnaker Brown, LLC  4/29/2015  4/29/2022   1,435  
$16.00    1,435    -  Steven & Carisa Jones 401K Plan & Trust  4/29/2015 
4/29/2022   2,656   $16.00    2,656    -  Thomas and Carmelita B. Karacic 
4/29/2015  4/29/2022   2,656   $16.00    2,656    -  Tomas R. Manson Family
Trust  4/29/2015  4/29/2022   1,275   $16.00    1,275    -  Traut Family Trust
UTD 7/3/13  4/29/2015  4/29/2022   850   $16.00    850    -  Who Dat Nation
Trust  4/29/2015  4/29/2022   1,496   $16.00    1,496    -  David Ari Johnson
and Gabrielle Johnson Revocable Trust 1-13-14  4/30/2015  4/30/2022   1,329  
$16.00    1,329    -  First Trust Company of Onaga FBO James M Rajewski
IRA#TW000918  4/30/2015  4/30/2022   1,993   $16.00    1,993    -  First Trust
Company of Onaga FBO Robert L Hartsock  4/30/2015  4/30/2022   1,275   $16.00  
 1,275    -  Galt Asset Management, LLC  4/30/2015  4/30/2022   2,656   $16.00  
 2,656    -  Hoffman Investment Company  4/30/2015  4/30/2022   2,656   $16.00  
 2,656    -  Howard Moskow  4/30/2015  4/30/2022   1,329   $16.00    1,329    - 
J. Scott Lizenby (assumed internal 53 transfer - no paperwork)  4/30/2015 
4/30/2022   340   $16.00    340    -  Jennifer Dana Dean  4/30/2015  4/30/2022 
 850   $16.00    850    -  Lillian Elizabeth Deane Trust dated July 2, 1993 
4/30/2015  4/30/2022   531   $16.00    531    -  Mary V. Murfey Family Trust #2 
4/30/2015  4/30/2022   3,400   $16.00    3,400    -  Michael D. Bierlein
Intervivos Trust  4/30/2015  4/30/2022   2,790   $16.00    2,790    -  Morgan
Duke  4/30/2015  4/30/2022   2,656   $16.00    2,656    -  OK Enterprises, Inc. 
4/30/2015  4/30/2022   797   $16.00    797    -  Paul Anthony Radomski 
4/30/2015  4/30/2022   8,500   $16.00    8,500    -  Robert and Carlita
Gasparini  4/30/2015  4/30/2022   1,329   $16.00    1,329    -  Russell S. Deane
Trust 1/4/2008  4/30/2015  4/30/2022   1,063   $16.00    1,063    -  Stevens
Financial Group, LLC  4/30/2015  4/30/2022   26,563   $16.00    26,563    - 
Thomas W. Rouse  4/30/2015  4/30/2022   1,036   $16.00    1,036    -  Timothy
Long Living Trust (no paperwork)  4/30/2015  4/30/2022   531   $16.00    531  
 - 

  

 

 

  

                 Total   Total Not  Holder        Stock   Exercise   Vested  
Vested  Warrants to Purchase Common Stock  Issue Date  Exp. Date  Shares  
Price   11/30/2016   11/30/2016  Colin Cronin  5/26/2015  5/26/2022   2,125  
$16.00    2,125    -  Lawrence T. Drzal  5/26/2015  5/26/2022   510   $16.00  
 510    -  Rodney Boulanger  6/26/2015  6/26/2022   1,563   $16.00    1,563  
 -  James R. DeVore and Joan Mobley-DeVore  6/30/2015  6/30/2022   5,000  
$16.00    5,000    -  Arnold Avery Allemang Revocable Trust U/A 7/28/94 
12/31/2015  12/31/2020   9,375   $8.00    9,375    -  David G. Pendell 
12/31/2015  12/31/2020   1,875   $8.00    1,875    -  Madsavash Investments,
LLC  12/31/2015  12/31/2020   3,750   $8.00    3,750    -  Steve and Carisa
Jones Defined Benefit Pension Plan & Trust, UAD 1/1/06  12/31/2015  12/31/2020 
 3,750   $8.00    3,750    -  Steven and Carisa Jones 401K Plan & Trust, UAD
1/1/06  12/31/2015  12/31/2020   1,875   $8.00    1,875    -  Arnold Avery
Allemang Revocable Trust U/A 7/28/94  3/31/2016  3/31/2021   2,000   $10.00  
 2,000    -  Arthur/Margarita Baumann  3/31/2016  3/31/2021   400   $10.00  
 400    -  Brian G. Martindale Trust  3/31/2016  3/31/2021   2,000   $10.00  
 2,000    -  David G. Pendell  3/31/2016  3/31/2021   1,000   $10.00    1,000  
 -  David H & Marcia L Furhop  3/31/2016  3/31/2021   200   $10.00    200    - 
Jones Network, LP  3/31/2016  3/31/2021   2,000   $10.00    2,000    -  L.D.
Sipes, Jr.  3/31/2016  3/31/2021   1,000   $10.00    1,000    -  Mainstar Trust
FBO George A Shaw  3/31/2016  3/31/2021   800   $10.00    800    -  Shannondoah,
LLC  3/31/2016  3/31/2021   1,200   $10.00    1,200    -  LMRAY, LLC  4/30/2016 
4/30/2021   195   $10.00    195    -  Spinnaker Brown, LLC  4/30/2016 
4/30/2021   700   $10.00    700    -  Total Common Stock Warrants       
 268,017         268,017    -                              Warrants to Purchase
Series A Preferred Stock                           Aspen Advanced Opportunity
Fund, LP  1/15/2014  1/15/2024   833,333   $12.00    833,333       Colin D.
Cronin  1/15/2014  1/15/2024   1,767   $12.00    1,767       John W. Dourjalian 
1/15/2014  1/15/2024   1,041   $12.00    1,041       Paul Nordstrom  1/15/2014 
1/15/2024   2,121   $12.00    2,121       Peter S. Bosanic & Lisa Kendzioski
Bosanic  1/15/2014  1/15/2024   625    $12.00   625      SVIC No. 15 (Samsung) 
1/15/2014  1/15/2024   100,000   $12.00    -    100,000  XGS II, LLC  1/15/2014 
1/15/2024   83,333   $12.00    83,333       Hiroyuki Fukushima  3/31/2014 
1/15/2024   250   $12.00    250       Inwhan Do  3/31/2014  1/15/2024   250  
$12.00    250       POSCO, a South Korean Corporation  3/31/2014  1/15/2024 
 50,000   $12.00    50,000       Total Series A Warrants         1,072,720  
      972,720    100,000  Grand Total Warrants         1,340,737       
 1,240,737    100,000                              Stock Options            
              Scott Murray  12/1/2007  12/1/2017   10,000   $8.00    10,000  
 -  Corinne Lyon  6/1/2013  6/1/2021   10,000   $12.00    10,000    -  Liya
Wang  6/1/2013  6/1/2021   30,000   $12.00    30,000    -  Robert Privette 
6/1/2013  6/1/2021   20,000   $12.00    20,000    -  Scott Murray  6/1/2013 
6/1/2021   10,000   $12.00    10,000    -  Arnold Allemang  6/1/2013  6/1/2021 
 3,750   $12.00    3,750    -  Steven Jones  6/1/2013  6/1/2021   2,500  
$12.00    2,500    -  Philip Rose  1/6/2014  1/6/2022   220,000   $12.00  
 134,987    85,013  Arnold Allemang  4/1/2014  3/31/2022   1,750   $12.00  
 1,750    -  Arnold Allemang  4/1/2014  3/31/2022   9,000   $12.00    3,750  
 5,250  Steven Jones  4/1/2014  3/31/2022   1,750   $12.00    1,750    -  Steven
Jones  4/1/2014  3/31/2022   9,000   $12.00    3,750    5,250  Ravi Shanker 
4/1/2014  3/31/2022   12,000   $12.00    6,000    6,000  Albert Kim  10/19/2015 
10/19/2023   20,000   $12.00    5,000    15,000  Percy Chinoy  10/19/2015 
10/19/2023   10,000   $12.00    2,500    7,500  Total Stock Options       
 369,750         245,737    124,013  Grand Total Warrants and Stock Options    
    1,710,487         1,486,474    224,013 

 

 

 

 

SCHEDULE C

 

INVESTMENTS IN OWNERSHIP INTERESTS OF OTHER PERSONS

 

100% of the membership interest of Subsidiary

 

 

 

 

EXHIBIT A

 

SECURITY AGREEMENT

(XG Sciences, Inc.)

 

THIS SECURITY AGREEMENT (“Agreement”) is made as of __________, by and between
XG Sciences, Inc., a Michigan corporation, of 3101 Grand Oak Drive, Lansing,
Michigan 48911 (“Debtor”), and The Dow Chemical Company, of 2030 Dow Center,
Midland, Michigan 48674 (“Secured Party”), for itself and as agent for the
benefit of all other affiliates of Secured Party (each, an “Affiliate”),
pursuant to a certain Draw Loan Note and Agreement (as amended, supplemented,
restated or otherwise modified from time to time, “Note”) dated as of December
7, 2016, between Debtor and Secured Party.

 

1.           Grant of Security Interest. Debtor grants to Secured Party a
continuing security interest in all business assets of Debtor, including without
limitation:

 

(a)          all machinery and equipment (including vehicles) and fixtures,
wherever located, whether now owned or hereafter acquired by Debtor, and all
chattel paper evidencing any past, present or future leasing of the machinery,
equipment or fixtures;

 

(b)          all inventory, wherever located, whether now owned or hereafter
acquired by Debtor; and any and all bills of lading, warehouse receipts and
other documents of title evidencing inventory; all rights of stoppage in transit
of inventory; all chattel paper evidencing any past, present or future leasing
of inventory; and all letter of credit rights under all existing and future
letters of credit securing all or part of the purchase price of inventory that
has been or is in the future sold by Debtor;

 

(c)          all accounts, contract rights, chattel paper, instruments,
investment property, general intangibles and letter of credit rights, wherever
located, whether now owned or hereafter acquired by Debtor;

 

(d)          all deposit accounts, wherever located, whether now owned or
hereafter acquired by Debtor;

 

(e)          all trademarks, trade names, corporate names, business names,
domain names, trade styles, trade dress, service marks, logos, source
identifiers, business identifiers, or designs of like nature now held or
hereafter acquired by Debtor, any registration or recording of the foregoing or
any thereof, and any application in connection therewith, including without
limitation, any such registration, recording or application in the United States
Patent and Trademark Office (“U.S. PTO”) or in any similar office or agency of
the United States, any state thereof or any country or political subdivision of
such other country, and all extensions or renewals of any of the foregoing;

 

(f)          any letters patent of the United States or any country in which
Debtor now or hereafter has title, all reissues, divisionals, continuations,
continuations-in-part, and extensions thereof, as well as any application for a
letters patent in the United States or any other country now or hereafter owned
by Debtor, and all extensions or renewals of any of the foregoing;

 

 

 

 

(g)          any copyright, copyrightable work, any registration or recording of
any copyright or any copyrightable work to which Debtor now or hereafter has
title, and any application in connection with any copyright or copyrightable
work owned by Debtor, including without limitation, any such registration,
recording or application in the United States Copyright Office or in any similar
office or agency of the United States, any state thereof, or any other country,
and any renewal of any of the foregoing;

 

(h)          all know-how trade secrets and business information, whether now
owned or hereafter acquired by Debtor;

 

(i)           all rights in computer programs and software applications and
source codes of Debtor and all other proprietary information of Debtor;

 

together with (i) all proceeds of the foregoing, including, without limitation,
all cash, checks, drafts, accounts receivable, chattel paper, leases and
instruments received by Debtor in connection with any sale, lease, exchange or
other disposition of any of the foregoing, and (ii) all books, records
(including computer software), and documents at any time evidencing or relating
to any of the foregoing or any proceeds thereof. All of the foregoing properties
and assets of Debtor are referred to collectively in this Agreement as the
“Collateral.” Notwithstanding anything contained herein to the contrary, the
term “Collateral” does not and shall not include any patent rights within the
meaning of that certain Restated and Amended Exclusive License Agreement between
Michigan State University and Debtor.

 

2.           Indebtedness Secured. The foregoing security interest is given to
secure payment and performance of ALL OBLIGATIONS AND INDEBTEDNESS THAT DEBTOR
NOW AND IN THE FUTURE OWES TO SECURED PARTY AND ANY AFFILIATE under this
Agreement and the Note, as well as under all other security agreements, pledge
agreements, assignments, mortgages, guaranties, notes, loan agreements, and
other agreements, instruments and documents that Debtor has signed or in the
future signs relating thereto, and all extensions and renewals of such
indebtedness and obligations.

 

The indebtedness and obligations that this Agreement secures are collectively
called the “Indebtedness.”

 

3.           Warranties, Representations, and Agreements. Debtor warrants and
represents to Secured Party, and agrees, as follows:

 

(a)          Debtor is the owner, leasee or licensee of the Collateral, and none
of the Collateral is subject to a lien, security interest, encumbrance or claim
in favor of a third party (other than Subsidiary), and no financing statement is
on file in a public office covering any of the Collateral, except in favor of
Secured Party or with respect to Permitted Liens, and except that certain
financing statement No. 2013142779-9 in favor of NMHG Financial Services, Inc.,
which Debtor shall cause to be discharged within 30 days of this Agreement.

  

 2 

 

 

(b)          Debtor has full power and authority to enter into and perform its
obligations under this Agreement.

 

(c)          This Agreement is the valid and binding obligation of Debtor and is
enforceable against Debtor in accordance with its terms.

 

(d)          All information that Debtor has furnished or in the future
furnishes to Secured Party concerning the Collateral, including, without
limitation, all information concerning the condition and quality of the
Collateral, is and will be correct and complete.

 

(e)          Debtor’s exact legal name is set forth in the first paragraph of
this Agreement.

 

(f)          Debtor’s address set forth on the first page of this Agreement is
the location of Debtor’s chief executive office.

 

(g)          Any part of the Collateral that consists of accounts or chattel
paper does and shall evidence bona fide sales or leases to the parties named in
Debtor’s books, and Debtor is not aware of any existing defense to any account
or chattel paper.

 

(h)          Exhibit A to this Agreement contains a complete and accurate list
of all of Debtor’s and its Subsidiary’s United States intellectual property
registrations, recordings and applications. Debtor shall provide Secured Party
with an updated Exhibit A (1) within thirty (30) days after the date of this
Agreement to list international intellectual property registrations, recordings
and applications, and (2) from time to time for any additions or deletions to
such list occurring after the date of this Agreement. Except as disclosed on
Exhibit A and except for business information, know-how and trade secrets, there
is no intellectual property that is material to Obligor or Borrower.

 

(i)           Each current employee of Debtor is bound by a nondisclosure
agreement in form and substance previously disclosed to Secured Party.

 

 3 

 

 

4.           Agreements of Debtor. Debtor agrees that:

 

(a)          Debtor shall not cause or permit any lien, security interest or
encumbrance to be placed on any Collateral (other than Permitted Liens), except
in favor of Secured Party and Debtor shall not sell, assign or transfer any
Collateral or permit any Collateral to be transferred by operation of law,
except for any intellectual property assigned to Subsidiary, as permitted under
the Note and sales of inventory in the ordinary course of Debtor’s business. A
sale in the ordinary course of business does not include a transfer in partial
or complete satisfaction of a debt.

 

(b)          Debtor shall maintain all records concerning the Collateral at
Debtor’s chief executive office.

 

(c)          Debtor shall furnish to Secured Party all information regarding the
Collateral that Secured Party from time to time reasonably requests and shall
allow Secured Party at any reasonable time to inspect the Collateral and
Debtor’s records regarding the Collateral.

 

(d)          Debtor shall sign, file, record or obtain from third persons all
subordination agreements and other documents, and shall take all other actions,
that Secured Party reasonably considers necessary or appropriate to perfect, to
continue perfection of, or to maintain first priority (except with respect to
Permitted Liens) of, Secured Party’s security interest in the Collateral and
Debtor shall place upon the Collateral and/or documents evidencing the
Collateral any notice of Secured Party’s security interest that Secured Party
from time to time reasonably requires. Actions that Secured Party may require
Debtor to take under the preceding sentence include, without limitation, (1)
obtaining from any third party who has possession of Collateral an
acknowledgment that the third party holds the Collateral for Secured Party and
(2) obtaining agreements from banks, securities intermediaries, issuers of
letters of credit and others, and taking all other actions reasonably requested
by Secured Party, to give Secured Party control of any part of the Collateral
consisting of investment property, deposit accounts, letter of credit rights or
electronic chattel paper.

 

(e)          Debtor shall immediately notify Secured Party in writing of any
change in Debtor’s name, identity or organizational structure, and of any change
in the location of Debtor’s place of business and of the location of each
additional place of business that Debtor establishes. Debtor shall not make a
change in its name or its organizational structure or in the jurisdiction under
the laws of which Debtor is organized, without Secured Party’s prior written
consent.

 

(f)          Debtor shall indemnify Secured Party with respect to all losses,
damages, liabilities and expenses (including attorney fees) that Secured Party
incurs by reason of a failure of Debtor to comply with an obligation under this
Agreement or by reason of a warranty or representation that Debtor makes to
Secured Party in this Agreement being false in any material respect.

 

 4 

 

 

(g)          After the occurrence of an Event of Default (subject to applicable
cure periods), Debtor shall take all steps reasonably necessary to permit
Secured Party to contact its account debtors at any time for the purpose of
verifying the existence, amount and collectability of, and other information
regarding, Debtor’s accounts, chattel paper, instruments or general intangibles.

 

(h)          Debtor shall maintain all tangible Collateral in good condition and
repair and maintain special form, replacement cost property insurance covering
all tangible Collateral. As soon after closing as reasonably practicable, but no
later than 30 days after closing, each insurance policy (1) shall provide that
its proceeds shall be payable to Secured Party to the extent of Secured Party's
interest in the Collateral, (2) shall contain a standard lender's loss payable
endorsement in favor of Secured Party, (3) shall provide that the policy shall
not be canceled, and the coverage shall not be reduced, without at least 10
days' prior written notice by the insurer to Secured Party and (4) shall
otherwise be in form and substance satisfactory to Secured Party. Debtor shall
provide Secured Party evidence of that insurance coverage. Upon Secured Party's
request, Debtor shall deliver to Secured Party all policies that provide for
such insurance. Debtor agrees that Secured Party may act as agent for Debtor in
obtaining, adjusting, and settling that insurance and endorsing any draft
evidencing proceeds of it.

 

(i)           To the extent that applicable law at any time permits a secured
party to file a financing statement that is not authenticated by Debtor, Debtor
authorizes Secured Party to file one or more financing statements containing an
indication that such financing statement covers the Collateral. The financing
statements that Secured Party files to perfect its security interest in the
Collateral may describe the Collateral as “all assets” or “all personal
property” that Debtor now owns or acquires in the future. If Secured Party has
previously filed one or more financing statements to perfect its security
interest in the Collateral, then Debtor approves and ratifies those filings.

 

(j)           Debtor shall pay, before they become delinquent, all taxes and
assessments upon the Collateral or for its use or operation and pay and perform
when due all indebtedness and obligations under all leases, land contracts or
other agreements under which Debtor has possession of any real property upon
which any of the Collateral is at any time located and under any mortgage or
mortgages at any time covering that real property.

 

(k)          Debtor shall prepare, execute, acknowledge and deliver to Secured
Party an instrument in writing in recordable form for recording a lien on and
security interest in and to all of its right, title and interest in, to and
under all new patent and trademark application filings and any rights extending
therefrom, either in the United States or any other country and all proceeds of
any and all of the foregoing, within one month after the filing of any such
applications.

 

(l)           Debtor shall timely enter into a nondisclosure agreement, in form
and substance reasonably acceptable to Secured Party, with each new employee,
manager, director, and officer of Debtor, and all agents and other parties to
whom trade secrets or other confidential information of Debtor or any affiliate
of Debtor may be disclosed.

 

 5 

 

 

(m)         Debtor shall not commit any material breach or default under that
certain license agreement between Debtor and Michigan State University dated as
of July 27, 2007 and amended on May 24, 2010 and May 27, 2011, as it may be
amended, restated, renewed, extended, replaced, or modified.

 

5.           Secured Party’s Right to Perform. If Debtor fails to perform an
obligation of Debtor under this Agreement, then Secured Party may, without
giving notice to or obtaining the consent of Debtor, perform that obligation on
behalf of Debtor. Debtor shall reimburse Secured Party on demand for any expense
that Secured Party incurs in performing the obligation and shall pay to Secured
Party interest on each expense, from the date the expense was incurred by
Secured Party, at 5% per annum (“Default Rate”). Secured Party is not required
to perform an obligation that Debtor has failed to perform. If Secured Party
does so, then that shall not be a waiver of Secured Party’s right to declare the
Indebtedness immediately due and payable by reason of Debtor’s failure to
perform.

 

6.           Events of Default and Acceleration. Any part or all of the
Indebtedness shall, at the option of Secured Party, become immediately due and
payable without notice or demand upon the occurrence of any of the following
events of default (each, an “Event of Default”):

 

(a)          If an Event of Default occurs under and as defined in the Note,
including any default in the payment or performance of any of the Indebtedness,
when and as it is due and payable subject to applicable grace periods.

 

(b)          If Debtor fails to perform any other material obligation, covenant
or agreement of Debtor to Secured Party under this Agreement, under a promissory
note or other instrument that at any time evidences any Indebtedness or under
any other security agreement, loan agreement, mortgage, assignment, guaranty or
other agreement that now or in the future secures or relates to any Indebtedness
(“Security Documents”).

 

(c)          If a warranty, representation, or statement that has been or in the
future is made to Secured Party by Debtor or by a guarantor of all or part of
the Indebtedness (“Guarantor”) in this Agreement or in a Security Document shall
have been false in any material respect when made or furnished.

 

(d)          If Debtor or a Guarantor dissolves, becomes insolvent or makes an
assignment for the benefit of creditors.

 

(e)          If a guaranty that now or in the future secures payment or
performance of all or a part of the Indebtedness is terminated, revoked or
limited for any reason, without Secured Party’s written consent or agreement.

 

 6 

 

 

(f)          If an attachment, garnishment, levy, execution or other legal
process is at any time issued against or placed upon any of the Collateral
(other than with respect to Permitted Liens) and is not terminated or released
within 30 days.

 

(g)          If all or a substantial part of the tangible Collateral is
destroyed or materially damaged by fire or other casualty, and cannot be
repaired or replaced within a commercially reasonable time, not to exceed 90
days, whether or not there is insurance coverage for the damage or destruction.

 

If an Event of Default is capable of being cured, then Debtor may cure the same
during the thirty-day period that begins on the date on which Debtor receives
notice from Secured Party or otherwise has actual knowledge, of the event (the
“Cure Period”). An Event of Default that is capable of being cured will not be
deemed to have occurred as a result of an event during the Cure Period for that
event or, if the event is cured during the Cure Period, thereafter.

 

If a voluntary or involuntary case in bankruptcy, receivership or insolvency is
at any time begun by or against Debtor or a Guarantor or if any attachment,
garnishment, levy, execution or other legal process is at any time issued
against or placed upon Collateral and not terminated or released within 30 days,
then the entire Indebtedness shall automatically become immediately due and
payable, without notice or demand. All or part of the Indebtedness also may
become, or may be declared to be, immediately due and payable under the terms of
the Note or a note that at any time evidences any Indebtedness or under a
Security Document that has been or in the future is entered into between Debtor
and Secured Party.

 

7.           Secured Party’s Rights and Remedies. Secured Party shall have all
rights and remedies of a secured party under applicable laws. Without limiting
those rights and remedies, upon the occurrence of an Event of Default (subject
to applicable cure periods):

 

(a)          (1) Without notice or demand to Debtor, Secured Party shall be
entitled to notify Debtor’s account debtors and obligors to make all payments
directly to Secured Party, and Secured Party shall have the right to take all
actions that Secured Party reasonably considers necessary or desirable to
collect upon the Collateral, including, without limitation, prosecuting actions
against, or settling or compromising disputes and claims with, Debtor’s account
debtors and obligors, (2) without notice or demand to Debtor, Secured Party may
receive, open, dispose of and notify the postal authorities to change the
address of, mail directed to Debtor, and (3) upon Secured Party’s demand, Debtor
shall immediately deliver to Secured Party, at the place that Secured Party
designates, all proceeds of the Collateral and all books, records, agreements,
leases, documents and instruments that evidence or relate to the Collateral.

 

(b)          Debtor, upon Secured Party’s demand, shall assemble the Collateral
and proceeds of Collateral at Debtor’s place of business, and Secured Party may
dispose of the Collateral in any commercially reasonable manner. Any
notification that Secured Party is required to give to Debtor regarding sale or
other disposition of Collateral shall be considered reasonable if it is mailed
at least 10 days before the sale or other disposition. In connection with a
disposition of Collateral, Secured Party may comply with the requirements of an
applicable state or federal law or regulation, and such compliance shall not
cause the disposition to not be commercially reasonable.

 

 7 

 

 

(c)          Secured Party shall have the right (but no obligation) to continue
or complete the manufacturing or processing of, or other operations in
connection with, any part of the Collateral, and, for that purpose, to enter and
remain upon or in any land or buildings that are possessed by Debtor or that
Debtor has the right to possess. Debtor shall reimburse Secured Party on demand
for any net expense that Secured Party incurs in connection with those
activities and shall pay to Secured Party interest on each net expense, from the
date on which Secured Party incurred the expense, at the Default Rate.

 

The proceeds of any collection or disposition of Collateral shall be applied
first to Secured Party's attorney fees and expenses, as provided in Paragraph 8
of this Agreement, then to the unpaid interest accrued on the Indebtedness and
then to the principal of the Indebtedness, and Debtor shall be liable for any
deficiency. Secured Party does not have any obligation to prepare or process any
Collateral for sale or other disposition. If Secured Party sells any of the
Collateral on credit, then Debtor will be credited only with payments that the
purchaser actually makes and that Secured Party receives and applies to the
unpaid balance of the purchase price of the Collateral. If the purchaser fails
to pay for the Collateral, then Secured Party may again dispose of the
Collateral and apply the proceeds in accordance with this paragraph. All rights
and remedies of Secured Party under this Agreement, whether or not exercisable
only on default, shall be cumulative and may be exercised from time to time. No
delay by Secured Party in the exercise of any right or remedy shall operate as a
waiver thereof, and no single or partial exercise of any right or remedy shall
preclude other or further exercise thereof or the exercise of any other right or
remedy.

 

8.           Expenses. Debtor shall reimburse Secured Party on demand for all
reasonable attorney fees, legal expenses, and other expenses that Secured Party
incurs in perfecting (subject to the $25,000 limitation in the Note), protecting
and enforcing its interest in the Collateral and its rights under this
Agreement. This includes fees and expenses incurred in trying to take possession
of Collateral from Debtor, a trustee or receiver in bankruptcy, or any other
person. Secured Party may apply any proceeds of collection or disposition of
Collateral to Secured Party's attorney fees, legal expenses and other
out-of-pocket expenses.

 

9.           Amendments and Waivers. No provision of this Agreement may be
modified or waived except by a written agreement signed by Secured Party and
Debtor. Secured Party will continue to have all of its rights under this
Agreement even if it does not fully and promptly exercise them on all occasions.
Secured Party may, at its option: waive any default; defer an action on any
default; extend or modify the time or manner of payment of the Indebtedness or
waive or modify any term or condition relating to the Indebtedness; release
Collateral or other security for the Indebtedness; release any person liable for
any of the Indebtedness, including Debtor; or make advances or other extensions
of credit secured hereby; all without giving Debtor notice or obtaining Debtor's
consent. Any such action by Secured Party will not release or impair its
security interest in the Collateral or Debtor's obligations under this
Agreement. Secured Party's security interest in the Collateral and Debtor's
obligations under this Agreement will not be released or impaired if Secured
Party fails to obtain, perfect, or secure priority of any other security for the
Indebtedness that is agreed to be given, or is given, by anyone else. Secured
Party is not required to sue upon or otherwise enforce payment of the
Indebtedness or any other security before exercising its rights under this
Agreement.

 

 8 

 

 

10.         Notices. Any notices or communications required or permitted under
this Agreement shall be governed by the Note.

 

11.         Terminology; Conflicts. Capitalized terms that are not otherwise
defined in this Agreement shall have the meanings set forth in the Note. Other
terms used in this Agreement shall have the meanings set forth in the Uniform
Commercial Code as in effect in the State of Michigan on the date of this
Agreement. In the event of a conflict between the terms of this Agreement and
the Note, the terms of the Note control.

 

12.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Debtor and Secured Party and their respective successors and
assigns.

 

13.         Termination. Upon the payment in full and termination of the Note
and the Security Documents, this Agreement shall terminate and Secured Party
shall execute, acknowledge and deliver to Debtor an instrument in writing,
prepared by debtor, in recordable form releasing its liens and security
interests in the Collateral under this Agreement.

 

SECURED PARTY AND DEBTOR EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES ITS RIGHT
TO A TRIAL BY JURY IN ANY ACTION, INCLUDING A CLAIM, COUNTERCLAIM, CROSS-CLAIM
OR THIRD-PARTY CLAIM (“CLAIM”), THAT IS BASED UPON, ARISES OUT OF OR RELATES TO
THIS SECURITY AGREEMENT OR THE INDEBTEDNESS, INCLUDING, WITHOUT LIMITATION, ANY
CLAIM THAT IS BASED UPON, ARISES OUT OF OR RELATES TO AN ACTION OR INACTION OF
SECURED PARTY IN CONNECTION WITH AN ACCELERATION OF THE INDEBTEDNESS OR AN
ENFORCEMENT OF SECURED PARTY’S SECURITY INTEREST IN THE COLLATERAL.

 

[Signature page follows.]

 

 9 

 

 

Debtor and Secured Party have signed this Security Agreement as of the date
stated on the first page.

 

  XG SCIENCES, INC.         By           Its           Debtor         THE DOW
CHEMICAL COMPANY         By           Its             Secured Party

 

 10 

 

 

Exhibit A

 

List of Intellectual Property

 

Michigan State University License

 

We have acquired an exclusive license for a number of inventions from Michigan
State University. These rights are embodied in a Technology Licensing Agreement
between XGS and Michigan State University dated July 27, 2007 and amended on May
24, 2010 and May 27, 2011, which owns the rights to all intellectual property
resulting from research performed at the University. This Agreement gives us the
exclusive worldwide rights to the subject intellectual property in its field. In
exchange for the rights to the technology covered by this Agreement, we paid MSU
an initial fee and agreed to pay ongoing royalties on the basis of material sold
by us in future years. Under a previous version of the Licensing Agreement, we
also awarded a small amount of common stock to MSU. The intellectual property
covered by the Agreement is in various stages of development and legal
protection. Because there is an active research program underway in this area,
we also anticipate that we may add other MSU inventions to our Agreement. In
some limited cases, depending on the source of research funds, other parties may
have limited rights to use the inventions covered by these agreements. This is
typical in the case of research funded by U.S. government agencies and is
sometimes the case when research has been funded or partially funded by private
corporations.

 

As of November 1, 2016 the following technologies were included in the MSU
License Agreements with XGS and were being actively prosecuted at the U.S.
Patent Office:

 

·U.S. Patent Application No. 12/587,645. “Electrically Conductive, Optically
Transparent Films of Exfoliated Graphite NanoParticles & Methods of Making the
Same”

 

·U.S. Patent Application No. 13/199,086. “PI Coupling Agents for Dispersion of
Graphene NanoPlatelets in Polymers”, allowed but not yet granted

 

·U.S. Patent 8,834,959. “Method for the Preparation of Doped Single Graphene
Sheets”

 

Our Patent Filings

 

In addition to the patent applications related to MSU technology discussed
above, we also file for patents on some of our own inventions. As of November 1,
2016 the following patents and patent applications were being managed by us and
our patent attorneys:

 

·U.S. Patent Application No. 15/155,558. “Process of Dry Milling Particulate
Materials”

 

·U.S. Patent Application No. 13/686,961. “Single Mode Microwave Device for
Producing Exfoliated Graphite”

 

·U.S. Patent Application No. 14/201,986. “Graphene Carbon Compositions”

 

·U.S. Patent 9,472,354. “Electrodes for Capacitors from Mixed Carbon
Compositions”

 

·U.S. Patent Application No. 14/488,417. “Flexible Resin-Free Composites
Containing Graphite & Fillers”

 

 11 

 

 

·U.S. Patent Application No. 14/079,057. “Silicon-Graphene Nanocomposites for
Electrochemical Applications”

 

·U.S. Patent Application No. 62/060,319. “LiF-Embedded SiG Powder for
Lithium-Ion Battery”

 

·U.S. Patent Application No. 62/284,797. “Thermal Interface Materials using
Graphene Coated Fillers”

 

·U.S. Patent Application No. 15/082,363. “Heat Exchanger Elements and Devices”

 

·U.S. Patent 9,206,051. “Mechanical Exfoliation Apparatus”

 

·U.S. Patent 8,715,720. “A Cloud Mixer and Method of Minimizing Agglomeration of
Particles” (method)

 

·U.S. Patent 9,061,259 B2. “A Cloud Mixer and Method of Minimizing Agglomeration
of Particles” (product)

 

·U.S. Patent 9,266,078, “A Cloud Mixer and Method of Minimizing Agglomeration of
Particles” (apparatus)

 

·U.S. Patent Application No. 14/931,236. “Mechanical Exfoliation Apparatus -
Divisional”

 

·U.S. Patent Application No. 14/938,969. “Single Mode Microwave Device for
Producing Exfoliated Graphite.”

 

·U.S. Patent Application No. 15/002,454. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/013,028. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/047,995. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/050,496. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/018,885. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/050,517. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 62/303,612. “Graphene Based Coating on Lead Grid
for Lead Acid Batteries”

 

 12 

 

 

Global Patent Filings

 

For each patent application filed in the US, we make a determination on the
nature and value of the patent. For many of the applications filed in the US,
additional filings are made in other countries such as the European Union,
Japan, South Korea, China, Taiwan or other applicable countries. These filings
and analyses are made on a case-by-case basis. Typically, patents that are
defensive in nature are not filed abroad, while those that are protective of
active XGS products or application areas are filed in relevant countries abroad.
Granted/allowed patents only listed here.

 

·China Patent No. ZL 2012 8 0065778.X. “Single Mode Microwave Device for
Producing Exfoliated Graphite”

 

·China Patent No. ZL 2012 8 0052188.3. “Cloud Mixer and Method of Minimizing
Agglomeration of Particulates”

 

·China foreign filing of U.S. Patent 9,206,051 “Mechanical Exfoliation
Apparatus” allowed but not yet granted

 

·Taiwan foreign filing of U.S. Patent Application No. 14/203,608. “Electrodes
for Capacitors from Mixed Carbon Compositions” allowed but not yet granted

 

Trademarks

We have filed for or been granted registered trademarks as follows:

 

·“xGnP®,” which is the brand name by which we designate our graphene
nanoplatelets.

 

·The corporate logo “XG Sciences” (design logo plus words)

 

·The tag line “The Material Difference” which is used in conjunction with the
corporate logo

 

·The product designation “XG Leaf®”, which is the brand name for our family of
sheet products.

 

·The product designation “XG SiG™”, which is the brand name for our battery
anode materials.

 

·The product designation “XG TIM™”, which is the brand name for our thermal
interface materials.

 

 13 

 



 

EXHIBIT B

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT is made as of __________ by and among XG Sciences, Inc., a
Michigan corporation, of 3101 Grand Oak Drive, Lansing, Michigan 48911
(“Debtor”), XG Sciences IP, LLC, a Michigan limited liability company, of 3101
Grand Oak Drive, Lansing, Michigan 48911 (“XG, LLC”) and The Dow Chemical
Company, of 2030 Dow Center, Midland, Michigan 48674 (“Secured Party”), for
itself and as agent for the benefit of all other affiliates of Secured Party
(each, an “Affiliate”), pursuant to a certain Draw Loan Note and Agreement (as
amended, supplemented or restated or otherwise modified from time to time,
“Note”) dated as of December 7, 2016, between Secured Party and Debtor.

 

1.          Grant of Security Interest. Debtor grants to Secured Party a
security interest in all of Debtor’s membership interests in XG, LLC and in
(1) all securities, equity interests, membership interests, security
entitlements and other financial assets, instruments and other property
(“Additional Property”) that Debtor at any time receives or is entitled to
receive by reason of a dividend, equity split, recapitalization,
reclassification, merger, consolidation, liquidation, exchange, renewal,
redemption, substitution or other transaction regarding the above-described
property or regarding any Additional Property, (2) all interest and other
distributions that Debtor at any time receives or is entitled to receive in
respect of any of the above-described property or any Additional Property and
(3) all proceeds of the foregoing. The foregoing properties and proceeds are
referred to in this Agreement as “Collateral.”

 

2.          Indebtedness Secured. Debtor gives this security interest to secure
payment and performance of ALL OBLIGATIONS AND INDEBTEDNESS THAT DEBTOR NOW AND
IN THE FUTURE OWES TO SECURED PARTY AND ANY AFFILIATE under this Agreement, and
the Note, as well as under all other agreements, instruments and documents that
Debtor has signed or in the future signs relating thereto, and all extensions or
renewals of that indebtedness and obligations.

 

The indebtedness and obligations that this security interest secures are
collectively called the “Indebtedness.”

 

3.          Warranties and Representations. Debtor represents and warrants to,
and agrees with, Secured Party as follows:

 

(a)          Debtor owns the Collateral and has the unqualified right to
transfer the Collateral to Secured Party, and it is not subject to a lien,
encumbrance or other claim in favor of a third party, or to a right or option of
a third party to acquire Collateral.

 

(b)          Each instrument, security and other financial asset included in the
Collateral is genuine and what it purports to be and has not been materially
altered. Each security included in the Collateral is validly issued, fully paid
and not subject to calls or assessments.

 

 

 

 

(c)          Debtor’s address on the first page of this Agreement is the
location of Debtor’s chief executive office.

 

(d)          Debtor is a corporation and is incorporated and validly existing in
good standing under the laws of the State of Michigan; Debtor has full power and
authority to enter into and perform its obligations under this Agreement; the
signing, delivery and performance of this Agreement have been duly authorized by
all necessary action of Debtor’s shareholders and directors and will not violate
XG, LLC’s operating agreement.

 

(e)          Debtor at all times during the terms of this Agreement will own
100% of the outstanding membership interests of XG, LLC.

 

4.          Agreements of Debtor. Debtor agrees that:

 

(a)          Debtor must not sell, lease, transfer or assign Collateral or an
interest in Collateral or permit Collateral to be transferred by operation of
law.

 

(b)          Debtor must pay promptly when due all taxes and assessments upon
the Collateral or for its use or ownership.

 

(c)          Debtor must furnish to Secured Party all information regarding the
Collateral that Secured Party requests and must allow Secured Party at any
reasonable time to inspect Debtor’s records regarding the Collateral.

 

(d)          Debtor must immediately notify Secured Party in writing of a change
in Debtor’s name, identity or corporate structure and of a change in the
location of Debtor’s chief executive office.

 

5.          Delivery of Certificates and Instruments for Collateral. Debtor
agrees that:

 

(a)          Concurrently with the execution of this Agreement, Debtor shall
pledge and deposit with the Secured Party all certificates or instruments, if
any, representing any of the Collateral at the time owned by Debtor and subject
to the security interest hereof, accompanied by undated powers duly executed in
blank by Debtor or such other instruments of transfer as are acceptable to the
Secured Party.

 

(b)          If Debtor shall acquire (by purchase, conversion, exchange,
distribution or otherwise) any additional Collateral, at any time or from time
to time after the date hereof which is or are intended to be subject to the
security interest hereof and which is or are represented by certificates or
instruments, Debtor shall (i) promptly pledge and deposit with the Secured Party
all such certificates or instruments, accompanied by undated powers duly
executed in blank by Debtor or such other instruments of transfer as are
acceptable to the Secured Party and (ii) promptly thereafter deliver to the
Secured Party a certificate executed by an authorized officer of Debtor
describing such additional Collateral and certifying that the same have been
duly pledged with the Secured Party hereunder.

 

 -2- 

 

 

(c)          Without limitation of any other provision of this Agreement, if any
of the Collateral of Debtor (whether now owned or hereafter acquired) which is
intended to be subjected to the security interests hereof is an uncertificated
security, Debtor shall, as soon as reasonably practicable after closing, cause
XG, LLC to create a registration book for the registration of each such
“uncertificated security” and duly register Debtor as the owner and note the
pledge in favor of Secured Party in a manner that provides control with respect
to such uncertificated security. Debtor further agrees to take such actions as
the Secured Party deems reasonably necessary or desirable to effect the
foregoing and to permit the Secured Party to exercise any of its rights and
remedies hereunder in respect thereof, and agrees to provide an opinion of
counsel reasonably satisfactory to the Secured Party with respect to any such
pledge of any of the securities described above, promptly upon the request of
the Secured Party. Debtor further agrees not to amend the operating agreement of
XG, LLC in a manner that results in an “opt out” of Article 8 of the Michigan
Uniform Commercial Code.

 

6.          Secured Party’s Rights.

 

(a)          If Debtor fails to perform an obligation of Debtor under this
Agreement, then Secured Party may, without giving Debtor notice, to or obtaining
Debtor’s consent, perform that obligation on Debtor’s behalf. Debtor must
reimburse Secured Party on demand for each expense that Secured Party incurs in
performing an obligation and must pay to Secured Party interest on the expense,
from the date on which Secured Party incurred the expense, at an annual rate
equal to 5 percent.

 

Secured Party is not required to perform an obligation that Debtor has failed to
perform. If Secured Party does so, then that will not be a waiver of Secured
Party’s right to declare the Indebtedness immediately due and payable because of
Debtor’s failure to perform.

 

(b)          With respect to the custody and preservation of Collateral in its
possession, Secured Party’s only duty will be to use reasonable care. Secured
Party will not have an obligation to take steps necessary to preserve rights
against prior parties. Secured Party will not have a duty to sell Collateral
even if its value declines. Secured Party must not have an obligation to
exercise, or to notify Debtor of, a conversion or redemption right or to take
similar action with regard to any Collateral.

 

 -3- 

 

 

(c)          Each of Debtor and XG, LLC agrees to comply with all instructions
originated by Secured Party directing it to transfer, redeem or otherwise act
with respect to the Collateral (“Instructions”), subject to this Section 6(c)
and the other provisions of this Agreement. Prior to the occurrence of an Event
of Default, Instructions shall require the consent of Debtor. After the
occurrence of an Event of Default, Instructions shall not require the consent of
Debtor except to the extent required by MCL 440.9620 (Acceptance of collateral
in full or partial satisfaction of obligation; compulsory disposition of
collateral).

 

7.          Default and Acceleration. If any of the following (each an “Event of
Default”) occurs, then the Indebtedness will, at Secured Party's option, become
immediately due and payable, without notice or demand to Debtor:

 

(a)          If an Event of Default shall occur under and as defined in the
Note, including any default in the payment or performance of all or part of the
Indebtedness, when and as it is due and payable subject to applicable grace
periods.

 

(b)          If Debtor fails to perform any other material obligation, covenant
or agreement of Debtor under this Agreement or under another security agreement,
loan agreement, mortgage, assignment, guaranty or other agreement that now or in
the future secures or relates to the Indebtedness (“Security Documents”).

 

(c)          If a warranty, representation or other statement that has been or
in the future is made to Secured Party by Debtor, XG, LLC, or by a guarantor of
all or part of the Indebtedness (“Guarantor”) in this Agreement or in a Security
Document, shall have been false in a material respect when made or furnished.

 

(d)          If a lien, security interest or other encumbrance or a writ of
attachment, garnishment, levy, execution or other legal process is at any time
issued against or placed upon the Collateral and is not terminated or released
within 30 days.

 

(e)          If Debtor or a Guarantor dissolves, becomes insolvent, or makes an
assignment for the benefit of creditors.

 

(f)          If a guaranty that now or in the future secures payment or
performance of the Indebtedness is terminated or limited, without the written
consent or agreement of Secured Party.

 

 -4- 

 

 

(g)          If the issuer of or obligor on the Collateral materially defaults
in an obligation of the issuer or obligor under the terms of that Collateral or
under an agreement that gives Secured Party control over the Collateral or if a
warranty or representation made by the issuer or obligor in such an agreement
shall have been false in a material respect or if a petition for relief is filed
by or against the issuer or obligor under the federal Bankruptcy Code.

 

(h)          If a securities intermediary materially defaults in the performance
of an obligation under an existing or future agreement that gives Secured Party
control over Collateral or if a warranty or representation that the securities
intermediary in any such agreement shall have been false in a material respect
when made or if a petition for relief is filed by or against the securities
intermediary under the federal Bankruptcy Code.

 

(i)          If an Event of Default is capable of being cured, then Debtor may
cure the same during the thirty-day period that begins on the date on which
Debtor receives notice from Secured Party or otherwise has actual knowledge, of
the event (the “Cure Period”). An Event of Default will not be deemed to have
occurred as a result of an event during the Cure Period for that event or, if
the event is cured during the Cure Period, thereafter.

 

If a voluntary or involuntary case in bankruptcy, receivership or insolvency is
begun by or against Debtor or any Guarantor, and not terminated or released
within 30 days, then the entire Indebtedness will automatically become
immediately due and payable, without notice or demand. The Indebtedness also may
become immediately due and payable under the terms of a note that at any time
evidences the Indebtedness or of a Security Document that has been or in the
future is entered into between Debtor and Secured Party.

 

8.          Remedies. Secured Party shall have all of the rights and remedies of
a secured party under applicable law. All rights and remedies of Secured Party
are cumulative and may be exercised from time to time. Without limiting those
rights and remedies, upon the occurrence of an Event of Default (subject to
applicable cure periods), then:

 

(a)          Subject to Section 6(a) above, Secured Party shall have the right,
but no obligation, without notice to Debtor and without Debtor’s consent, to
vote or give consent with regard to any of the collateral that consists of
securities. Secured Party will have the right, but no obligation, (1) to revoke
and terminate rights that Secured Party shall have given to Debtor, or permitted
Debtor to retain, to control any uncertificated security, security entitlement
or securities account that is included in the Collateral and (2) to exercise
exclusive control over the Collateral.

 

(c)          Secured Party will have the right, but no obligation, to exercise
and enforce Debtor's rights and remedies with respect to the Collateral,
including, but not limited to, the right to demand, enforce payment of, collect
and receive all dividends, interest, principal payments and other sums that are
at any time owing with respect to any of the Collateral and to apply the sums to
the Indebtedness in the manner that Secured Party reasonably determines.

 

 -5- 

 

 

(d)          Secured Party may sell or otherwise dispose of the Collateral in a
commercially reasonable manner. A notification that Secured Party is required to
give to Debtor regarding any sale or other disposition of Collateral will be
considered reasonable if Secured Party mails or otherwise sends or delivers it
to Debtor at least ten (10) days before the sale or other disposition.

 

(e)          Secured Party will apply the proceeds of a collection or
disposition of Collateral first to Secured Party's attorney fees and expenses,
as provided in Paragraph 8 of this Agreement, and then to the Indebtedness, in
the manner that Secured Party determines, and Debtor will be liable for any
deficiency remaining.

 

All rights and remedies of Secured Party are cumulative and may be exercised
from time to time.

 

9.          Expenses. Debtor must reimburse Secured Party on demand for all
attorney fees and other expenses that Secured Party incurs in preparing and
perfecting (subject to the $25,000 limitation in the Note), and protecting and
enforcing Secured Party's rights under this Agreement. This includes fees and
expenses incurred in trying to obtain possession of Collateral from Debtor, a
trustee or receiver in bankruptcy or another person. Secured Party may apply
proceeds of collection or disposition of Collateral to Secured Party's
reasonable attorney fees and other expenses.

 

10.         Amendments and Waivers. A provision of this Agreement may not be
modified or waived except by a written agreement signed by Secured Party and
Debtor. Secured Party will continue to have all of Secured Party's rights under
this Agreement even if Secured Party does not fully and promptly exercise them
on all occasions. Debtor waives all defenses based on suretyship or impairment
of collateral. Without limiting the generality of the preceding sentence, (a)
Secured Party may, at Secured Party's option, waive a default, defer an action
on a default; extend or modify the time or manner of payment of the Indebtedness
or waive or modify a term or condition relating to the Indebtedness; release
Collateral or other security for the Indebtedness; release anyone that is liable
for the Indebtedness, including Debtor or a Guarantor; or make advances or other
extensions of credit secured by this Agreement; all without giving Debtor notice
or obtaining Debtor's consent; and any of those actions by Secured Party shall
not release or impair Secured Party's security interest in the Collateral or
Debtor's obligations under this Agreement, (b) Secured Party's security interest
in the Collateral and Debtor's obligations under this Agreement will not be
released or impaired if Secured Party fails to obtain, perfect or secure
priority of, other security for the Indebtedness that anyone else gives or
agrees to give and (c) Secured Party is not required to sue upon or otherwise
enforce payment of the Indebtedness or other security before exercising Secured
Party's rights under this Agreement.

 

 -6- 

 

 

11.         Notices. A notice to Debtor or Secured Party will be considered to
have been given if and when it is mailed, with postage prepaid, to the address
of Debtor or Secured Party on the first page of this Agreement or if and when it
is delivered personally.

 

12.         Terminology; Conflicts. Capitalized terms that are not otherwise
defined in this Agreement shall have the meanings set forth in the Note. Other
terms used in this Agreement shall have the meanings set forth in the Uniform
Commercial Code as in effect in the State of Michigan on the date of this
Agreement. In the event of a conflict between the terms of this Agreement and
the Note, the terms of the Note will control.

 

13.         Binding Effect. This Agreement will be binding upon and inure to the
benefit of Debtor and Secured Party and their successors and assigns.

 

14.         Termination. Upon the payment in full and termination of the Note
and the Security Documents, this Agreement shall terminate and Secured Party
shall execute, acknowledge and deliver to Debtor an instrument in writing,
prepared by Debtor, in recordable form releasing its liens and security
interests in the Collateral under this Agreement.

 

[Signature page follows.]

 

 -7- 

 

 

SECURED PARTY DEBTOR, AND XG, LLC EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES
ITS, HIS OR HER RIGHT TO A TRIAL BY JURY IN ANY ACTION, INCLUDING ANY CLAIM,
COUNTERCLAIM, CROSS-CLAIM OR THIRD-PARTY CLAIM (“CLAIM”), THAT IS BASED UPON,
ARISES OUT OF OR RELATES TO THIS PLEDGE AGREEMENT OR THE INDEBTEDNESS,
INCLUDING, WITHOUT LIMITATION, ANY CLAIM THAT IS BASED UPON, ARISES OUT OF OR
RELATES TO AN ACTION OR INACTION OF SECURED PARTY IN CONNECTION WITH AN
ACCELERATION OF THE INDEBTEDNESS OR AN ENFORCEMENT OF SECURED PARTY’S SECURITY
INTEREST IN THE COLLATERAL.

 

Debtor and Secured Party have signed this Pledge Agreement as of the date stated
on the first page.

 

  XG SCIENCES, INC.         By  

 

  Its  

  

DEBTOR

 



  XG SCIENCES IP, LLC         By  

 



  Its  

 

XG, LLC

 

  THE DOW CHEMICAL COMPANY         By  

 

  Its  

 

SECURED PARTY

 

 -8- 

 

 

EXHIBIT C

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

Intellectual Property Security Agreement, dated as of __________, by XG Sciences
IP, LLC, a Michigan limited liability company, of 3101 Grand Oak Drive, Lansing,
Michigan 48911 and XG Sciences, Inc., a Michigan corporation, of 3101 Grand Oak
Drive, Lansing, Michigan 48911 (“Debtors”), in favor of The Dow Chemical
Company, of 2030 Dow Center, Midland, Michigan 48674 for itself and as agent for
the benefit of all other affiliates of Secured Party (each, an “Affiliate”)
pursuant to the Security Agreement (in such capacity, “Secured Party”).

 

WITNESSETH:

 

Whereas, the Debtors are parties to Security Agreements dated as of __________
(the “Security Agreements”), in favor of the Secured Party pursuant to which the
Debtors are required to execute and deliver this Intellectual Property Security
Agreement;

 

Now, Therefore, in consideration of the premises, the Debtors hereby agree with
the Secured Party as follows:

 

SECTION 1.          Defined Terms. Unless otherwise defined herein, terms
defined in the Security Agreements and used herein have the meaning given to
them in the Security Agreements.

 

SECTION 2.          Grant of Security Interest in Intellectual Property
Collateral. The Debtors hereby pledge and grant to the Secured Party a lien on
and security interest in and to all of its right, title and interest in, to and
under all the following Collateral of the Debtors:

 

(a)Patents of Debtors listed on Schedule A attached hereto ;

 

(b)Trademarks of Debtors listed on Schedule B attached hereto;

 

(c)all proceeds of any and all of the foregoing; and

 

(d)all future patent and trademark application filings in the United States or
any other country, of which Debtors shall notify Secured Party on a regular
basis, but no less frequently than annually, and descriptions of which Debtor
shall promptly add to Schedule A attached hereto or Schedule B attached hereto,
as appropriate.

 

SECTION 3.          Security Agreement. The security interest granted pursuant
to this Intellectual Property Security Agreement is granted in conjunction with
the security interest granted to the Secured Party pursuant to the Security
Agreements and Debtors hereby acknowledge and affirm that the rights and
remedies of the Secured Party with respect to the security interest in the
Patents and Trademarks made and granted hereby are more fully set forth in the
Security Agreements, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Intellectual Property Security Agreement is deemed to conflict with the
Security Agreements, the provisions of the Security Agreements shall control
unless the Secured Party shall otherwise determine.

 

 

 

 

SECTION 4.          Termination. Upon the payment in full and termination of the
Security Agreements, the Secured Party shall execute, acknowledge and deliver to
the Debtors an instrument in writing, prepared by the debtors, in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Patents and Trademarks under this Intellectual Property Security
Agreement.

 

SECTION 5.          Counterparts. This Intellectual Property Security Agreement
may be executed in any number of counterparts, all of which constitute one and
the same instrument, and any party hereto may execute this Intellectual Property
Security Agreement by signing and delivering one or more counterparts.

 

SECTION 6.          Governing Law. This Intellectual Property Security Agreement
and the transactions contemplated hereby, and all disputes between the parties
under or relating to this Intellectual Property Security Agreement or the facts
or circumstances leading to its execution, whether in contract, tort or
otherwise, shall be construed in accordance with and governed by the laws
(including statutes of limitation) of the State of Michigan, without regard to
conflict of law principles that would require the application of laws of another
jurisdiction.

 

[Signature page follows.]

 

 2 

 

 

In Witness Whereof, the Debtors have caused this Intellectual Property Security
Agreement to be executed and delivered by its duly authorized officers as of the
date first set forth above.

 

  XG SCIENCES IP, LLP         By           Its       Debtor         XG SCIENCES,
INC.         By           Its           Debtor

 

 3 

 

 

  Accepted and Agreed:       THE DOW CHEMICAL COMPANY         By           Its  
          Secured Party

 

 4 

 

 

SCHEDULE A

TO

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

GRANTED PATENTS AND PATENT APPLICATIONS

 

U.S. Granted Patents

 

Patent No.   Title 9,472,354   Electrodes for Capacitors from Mixed Carbon
Compositions 9,206,051   Mechanical Exfoliation Apparatus 8,715,720   A Cloud
Mixer and Method of Minimizing Agglomeration of Particles 9,061,259   A Cloud
Mixer and Method of Minimizing Agglomeration of Particles 9,266,078   A Cloud
Mixer and Method of Minimizing Agglomeration of Particles

 

U.S. Patent Applications

 

Application No.   Title 15/155,558   Process of Dry Milling Particulate
Materials 13/686,961   Single Mode Microwave Device for Producing Exfoliated
Graphite 14/201,986   Graphene Carbon Compositions 14/488,417   Flexible
Resin-Free Composites Containing Graphite & Fillers 14/079,057  
Silicon-Graphene Nanocomposites for Electrochemical Applications 62/060,319  
LiF-Embedded SiG Powder for Lithium-Ion Battery 62/284,797   Thermal Interface
Materials Using Graphene Coated Fillers 15/082,363   Heat Exchanger Elements and
Devices 14/931,236   Mechanical Exfoliation Apparatus 14/938,969   Single Mode
Microwave Device for Producing Exfoliated Graphite 15/002,454   Mechanical
Exfoliation Apparatus 15/013,028   Mechanical Exfoliation Apparatus 15/047,995  
Mechanical Exfoliation Apparatus 15/050,496   Mechanical Exfoliation Apparatus
15/018,885   Mechanical Exfoliation Apparatus 15/050,517   Mechanical
Exfoliation Apparatus 62/303,612   Graphene Based Coating on Lead Grid for Lead
Acid Batteries



  

 5 

 

  

Foreign Granted Patents

 

Country   Patent No.   Title China   ZL 2012 8 0065778.X   Single Mode Microwave
Device for Producing Exfoliated Graphite China   ZL 2012 8 0052188.3   Cloud
Mixer and Method of Minimizing Agglomeration of Particulates

 

Foreign Patent Applications

 

Country   Application No.   Title Taiwan   Based on U.S. Patent Application No.
14/203,608   Electrodes for Capacitors from Mixed Carbon Compositions China  
Based on U.S. Patent No. 9,206,051   Mechanical Exfoliation Apparatus

 

 6 

 

 

SCHEDULE B

TO

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS

 

Registered Trademarks

 

Country   Mark   Registration No. United States   XG LEAF   4652615 United
States   XG SCIENCES THE MATERIAL DIFFERENCE   4316435 United States   XG
SCIENCES   4001356 United States   XGNP   3493218

 

Trademark Applications

 

Country   Mark   Application No. United States   XG TIM   87153373 United States
  XG SIG   87153369 United States   GNP   87089742

 

 7 

 

 

EXHIBIT D

 

SECURITY AGREEMENT

(XG Sciences IP, LLC)

 

THIS SECURITY AGREEMENT (“Agreement”) is made as of __________, 2016, by and
between XG Sciences IP, LLC, a Michigan limited liability company, of 3101 Grand
Oak Drive, Lansing, Michigan 48911 (“Obligor”), and The Dow Chemical Company, of
2030 Dow Center, Midland, Michigan 48674 (“Secured Party”), for itself and as
agent for the benefit of all other affiliates of Secured Party (each, an
“Affiliate”). Obligor is a wholly-owned subsidiary of XG Sciences, Inc., a
Michigan corporation (“Borrower”). Borrower has entered into a certain Draw Loan
Note and Agreement (as amended, supplemented, restated or otherwise modified
from time to time, “Note”) dated as of the date of this Agreement, between
Borrower and Secured Party. This Agreement is a condition to the terms of the
Note.

 

1.          Grant of Security Interest. Obligor grants to Secured Party a
continuing security interest in all business assets of Obligor, including
without limitation:

 

(a)          all machinery and equipment (including vehicles) and fixtures,
wherever located, whether now owned or hereafter acquired by Obligor, and all
chattel paper evidencing any past, present or future leasing of the machinery,
equipment or fixtures;

 

(b)          all inventory, wherever located, whether now owned or hereafter
acquired by Obligor; and any and all bills of lading, warehouse receipts and
other documents of title evidencing inventory; all rights of stoppage in transit
of inventory; all chattel paper evidencing any past, present or future leasing
of inventory; and all letter of credit rights under all existing and future
letters of credit securing all or part of the purchase price of inventory that
has been or is in the future sold by Obligor;

 

(c)          all accounts, contract rights, chattel paper, instruments,
investment property, general intangibles and letter of credit rights, wherever
located, whether now owned or hereafter acquired by Obligor;

 

(d)          all deposit accounts, wherever located, whether now owned or
hereafter acquired by Obligor;

 

(e)          all trademarks, trade names, corporate names, business names,
domain names, trade styles, trade dress, service marks, logos, source
identifiers, business identifiers, or designs of like nature now held or
hereafter acquired by Obligor, any registration or recording of the foregoing or
any thereof, and any application in connection therewith, including without
limitation, any such registration, recording or application in the United States
Patent and Trademark Office (“U.S. PTO”) or in any similar office or agency of
the United States, any state thereof or any country or political subdivision of
such other country, and all extensions or renewals of any of the foregoing;

 

 

 

  

(f)          any letters patent of the United States or any country in which
Obligor now or hereafter has title, all reissues, divisionals, continuations,
continuations-in-part, and extensions thereof, as well as any application for a
letters patent in the United States or any other country now or hereafter owned
by Obligor, and all extensions or renewals of any of the foregoing;

 

(g)          any copyright, copyrightable work, any registration or recording of
any copyright or any copyrightable work to which Obligor now or hereafter has
title, and any application in connection with any copyright or copyrightable
work owned by Obligor, including without limitation, any such registration,
recording or application in the United States Copyright Office or in any similar
office or agency of the United States, any state thereof, or any other country,
and any renewal of any of the foregoing;

 

(h)          all know-how, trade secrets, and business information, whether now
owned or hereafter acquired by Obligor;

 

(i)          all rights in computer programs and software applications and
source codes of Obligor and all other proprietary information of Obligor;

 

together with (i) all proceeds of the foregoing, including, without limitation,
all cash, checks, drafts, accounts receivable, chattel paper, leases and
instruments received by Obligor in connection with any sale, lease, exchange or
other disposition of any of the foregoing, and (ii) all books, records
(including computer software), and documents at any time evidencing or relating
to any of the foregoing or any proceeds thereof. All of the foregoing properties
and assets of Obligor are referred to collectively in this Agreement as the
“Collateral.” Notwithstanding anything contained herein to the contrary, the
term “Collateral” does not and shall not include any patent rights within the
meaning of that certain Restated and Amended Exclusive License Agreement between
Michigan State University and Borrower.

 

2.          Indebtedness Secured. The foregoing security interest is given to
secure payment and performance of ALL OBLIGATIONS AND INDEBTEDNESS THAT EITHER
OBLIGOR OR BORROWER NOW AND IN THE FUTURE OWES TO SECURED PARTY AND ANY
AFFILIATE under this Agreement, and all obligations and indebtedness of Borrower
to Secured Party under the Note, as well as all obligations and indebtedness of
either Obligor or Borrower under all other security agreements, pledge
agreements, assignments, mortgages, guaranties, notes, loan agreements, and
other agreements, instruments and documents that either Obligor or Borrower has
signed or in the future signs related thereto, and all extensions and renewals
of such indebtedness and obligations.

 

The indebtedness and obligations that this Agreement secures are collectively
called the “Indebtedness.”

 

3.          Warranties, Representations, and Agreements. Obligor warrants and
represents to Secured Party, and agrees, as follows:

 

2 

 

  

(a)          Obligor is the owner of the Collateral, and none of the Collateral
is subject to a lien, security interest, encumbrance or claim in favor of a
third party (other than Borrower), and no financing statement is on file in a
public office covering any of the Collateral, except in favor of Secured Party
or with respect to Permitted Liens.

 

(b)          Obligor has full power and authority to enter into and perform its
obligations under this Agreement.

 

(c)          This Agreement is the valid and binding obligation of Obligor and
is enforceable against Obligor in accordance with its terms.

 

(d)          All information that Obligor has furnished or in the future
furnishes to Secured Party concerning the Collateral, including, without
limitation, all information concerning the condition, and quality of the
Collateral, is and will be correct and complete.

 

(e)          Obligor’s exact legal name is set forth in the first paragraph of
this Agreement.

 

(f)          Obligor’s address set forth on the first page of this Agreement is
the location of Obligor’s chief executive office.

 

(g)          Any part of the Collateral that consists of accounts or chattel
paper does and shall evidence bona fide sales or leases to the parties named in
Obligor’s books, and Obligor is not aware of any existing defense to any account
or chattel paper.

 

(h)          Exhibit A to this Agreement contains a complete and accurate list
of all of Obligor’s and Borrower's United States intellectual property
registrations, recordings and applications. Obligor shall provide Secured Party
with an updated Exhibit A (1) within thirty (30) days after the date of this
Agreement to list international intellectual property registrations, recordings
and applications, and (2) from time to time for any additions or deletions to
such list occurring after the date of this Agreement. Except as disclosed on
Exhibit A and except for business information, know-how and trade secrets, there
is no intellectual property that is material to Obligor or Borrower.

 

(i)          Each current employee of Obligor is bound by a nondisclosure
agreement in form and substance previously disclosed to Secured Party.

 

4.          Agreements of Obligor. Obligor agrees that:

 

(a)          Obligor shall not cause or permit any lien, security interest or
encumbrance to be placed on any Collateral (other than Permitted Liens), except
in favor of Secured Party and Obligor shall not sell, assign or transfer any
Collateral or permit any Collateral to be transferred by operation of law,
except for intellectual property licensed to Borrower, as permitted under the
Note and sales of inventory in the ordinary course of Obligor’s business. A sale
in the ordinary course of business does not include a transfer in partial or
complete satisfaction of a debt.

 

3 

 

  

(b)          Obligor shall maintain all records concerning the Collateral at
Obligor’s chief executive office.

 

(c)          Obligor shall furnish to Secured Party all information regarding
the Collateral that Secured Party from time to time reasonably requests and
shall allow Secured Party at any reasonable time to inspect the Collateral and
Obligor’s records regarding the Collateral.

 

(d)          Obligor shall sign, file, record or obtain from third persons all
subordination agreements and other documents, and shall take all other actions,
that Secured Party reasonably considers necessary or appropriate to perfect, to
continue perfection of, or to maintain first priority (except with respect to
Permitted Liens) of, Secured Party’s security interest in the Collateral and
Obligor shall place upon the Collateral and/or documents evidencing the
Collateral any notice of Secured Party’s security interest that Secured Party
from time to time reasonably requires. Actions that Secured Party may require
Obligor to take under the preceding sentence include, without limitation, (1)
obtaining from any third party who has possession of Collateral an
acknowledgment that the third party holds the Collateral for Secured Party and
(2) obtaining agreements from banks, securities intermediaries, issuers of
letters of credit and others, and taking all other actions reasonably requested
by Secured Party, to give Secured Party control of any part of the Collateral
consisting of investment property, deposit accounts, letter of credit rights or
electronic chattel paper.

 

(e)          Obligor shall immediately notify Secured Party in writing of any
change in Obligor’s name, identity or organizational structure, and of any
change in the location of Obligor’s place of business and of the location of
each additional place of business that Obligor establishes. Obligor shall not
make a change in its name or its organizational structure or in the jurisdiction
under the laws of which Obligor is organized, without Secured Party’s prior
written consent.

 

(f)          Obligor shall indemnify Secured Party with respect to all losses,
damages, liabilities and expenses (including attorney fees) that Secured Party
incurs by reason of a failure of Obligor to comply with an obligation under this
Agreement or by reason of a warranty or representation that Obligor makes to
Secured Party in this Agreement being false in any material respect.

 

(g)          After the occurrence of an Event of Default (subject to applicable
cure periods), Obligor shall take all steps reasonably necessary to permit
Secured Party to contact its account Obligors at any time for the purpose of
verifying the existence, amount and collectability of, and other information
regarding, Obligor’s accounts, chattel paper, instruments or general
intangibles.

 

4 

 

  

(h)          Obligor shall maintain all tangible Collateral in good condition
and repair and maintain special form, replacement cost property insurance
covering all tangible Collateral. As soon after closing as reasonably
practicable, but no later than 30 days after closing, each insurance policy (1)
shall provide that its proceeds shall be payable to Secured Party to the extent
of Secured Party's interest in the Collateral, (2) shall contain a standard
lender's loss payable endorsement in favor of Secured Party, (3) shall provide
that the policy shall not be canceled, and the coverage shall not be reduced,
without at least 10 days' prior written notice by the insurer to Secured Party
and (4) shall otherwise be in form and substance satisfactory to Secured Party.
Obligor shall provide Secured Party evidence of that insurance coverage. Upon
Secured Party's request, Obligor shall deliver to Secured Party all policies
that provide for such insurance. Obligor agrees that Secured Party may act as
agent for Obligor in obtaining, adjusting, and settling that insurance and
endorsing any draft evidencing proceeds of it.

 

(i)          To the extent that applicable law at any time permits a secured
party to file a financing statement that is not authenticated by Obligor,
Obligor authorizes Secured Party to file one or more financing statements
containing an indication that such financing statement covers the Collateral.
The financing statements that Secured Party files to perfect its security
interest in the Collateral may describe the Collateral as “all assets” or “all
personal property” that Obligor now owns or acquires in the future. If Secured
Party has previously filed one or more financing statements to perfect its
security interest in the Collateral, then Obligor approves and ratifies those
filings.

 

(j)          Obligor shall pay, before they become delinquent, all taxes and
assessments upon the Collateral or for its use or operation and pay and perform
when due all indebtedness and obligations under all leases, land contracts or
other agreements under which Obligor has possession of any real property upon
which any of the Collateral is at any time located and under any mortgage or
mortgages at any time covering that real property.

 

(k)          Obligor shall prepare, execute, acknowledge and deliver to Secured
Party an instrument in writing in recordable form for recording a lien on and
security interest in and to all of its right, title and interest in, to and
under all new patent and trademark application filings and any rights extending
therefrom, either in the United States or any other country and all proceeds of
any and all of the foregoing, within one month after the filing of any such
applications.

 

(l)          Obligor shall timely enter into a nondisclosure agreement, in form
and substance reasonably acceptable to Secured Party, with each new employee,
manager, director, and officer of Obligor, and all agents and other parties to
whom trade secrets or other confidential information of Obligor or any affiliate
of Obligor may be disclosed.

 

(m)          Obligor shall not commit any material breach or default under that
certain license agreement between Obligor and Michigan State University dated as
of July 27, 2007 and amended on May 24, 2010 and May 27, 2011, as it may be
amended, restated, renewed, extended, replaced, or modified.

 

5 

 

  

5.          Secured Party’s Right to Perform. If Obligor fails to perform an
obligation of Obligor under this Agreement, then Secured Party may, without
giving notice to or obtaining the consent of Obligor, perform that obligation on
behalf of Obligor. Obligor shall reimburse Secured Party on demand for any
expense that Secured Party incurs in performing the obligation and shall pay to
Secured Party interest on each expense, from the date the expense was incurred
by Secured Party, at 5% per annum (“Default Rate”). Secured Party is not
required to perform an obligation that Obligor has failed to perform. If Secured
Party does so, then that shall not be a waiver of Secured Party’s right to
declare the Indebtedness immediately due and payable by reason of Obligor’s
failure to perform.

 

6.          Events of Default and Acceleration. Any part or all of the
Indebtedness shall, at the option of Secured Party, become immediately due and
payable without notice or demand upon the occurrence of any of the following
events of default (each, an “Event of Default”):

 

(a)          If an Event of Default occurs under and as defined in the Note,
including any default occurs in the payment or performance of any of the
Indebtedness, when and as it is due and payable subject to applicable grace
periods.

 

(b)          If Debtor fails to perform any other material obligation, covenant
or agreement of Obligor or Borrower to Secured Party under this Agreement, under
a promissory note or other instrument that at any time evidences any
Indebtedness or under any other security agreement, loan agreement, mortgage,
assignment, guaranty or other agreement that now or in the future secures or
relates to any Indebtedness (“Security Documents”).

 

(c)          If a warranty, representation, or statement that has been or in the
future is made to Secured Party by Obligor, Borrower or by a guarantor of all or
part of the Indebtedness (“Guarantor”) in this Agreement or in a Security
Document shall have been false in any material respect when made or furnished.

 

(d)          If Obligor, Borrower or a Guarantor dissolves, becomes insolvent or
makes an assignment for the benefit of creditors.

 

(e)          If a guaranty that now or in the future secures payment or
performance of all or a part of the Indebtedness is terminated, revoked or
limited for any reason, without Secured Party’s written consent or agreement.

 

(f)          If an attachment, garnishment, levy, execution or other legal
process is at any time issued against or placed upon any of the Collateral
(other than with respect to Permitted Liens) and is not terminated or released
within 30 days.

 

(g)          If all or a substantial part of the tangible Collateral is
destroyed or materially damaged by fire or other casualty, and cannot be
repaired or replaced within a commercially reasonable time, not to exceed 90
days, whether or not there is insurance coverage for the damage or destruction.

 

If an Event of Default is capable of being cured, then Obligor may cure the same
during the thirty-day period that begins on the date on which Obligor receives
notice from Secured Party, or otherwise has actual knowledge, of the event (the
“Cure Period”). An Event of Default that is capable of being cured will not be
deemed to have occurred as a result of an event during the Cure Period for that
event or, if the event is cured during the Cure Period, thereafter.

 

6 

 

  

If a voluntary or involuntary case in bankruptcy, receivership or insolvency is
at any time begun by or against Obligor, Borrower or a Guarantor or if any
attachment, garnishment, levy, execution or other legal process is at any time
issued against or placed upon Collateral and not terminated or released within
30 days, then the entire Indebtedness shall automatically become immediately due
and payable, without notice or demand. All or part of the Indebtedness also may
become, or may be declared to be, immediately due and payable under the terms of
the Note or a note that at any time evidences any Indebtedness or under a
Security Document that has been or in the future is entered into between Obligor
and Secured Party.

 

7.          Secured Party’s Rights and Remedies. Secured Party shall have all
rights and remedies of a secured party under applicable laws. Without limiting
those rights and remedies, upon the occurrence of an Event of Default (subject
to applicable cure periods):

 

(a)          (1) Without notice or demand to Obligor, Secured Party shall be
entitled to notify Obligor’s account debtors and obligors to make all payments
directly to Secured Party, and Secured Party shall have the right to take all
actions that Secured Party reasonably considers necessary or desirable to
collect upon the Collateral, including, without limitation, prosecuting actions
against, or settling or compromising disputes and claims with, Obligor’s account
debtors and obligors, (2) without notice or demand to Obligor, Secured Party may
receive, open, dispose of and notify the postal authorities to change the
address of, mail directed to Obligor, and (3) upon Secured Party’s demand,
Obligor shall immediately deliver to Secured Party, at the place that Secured
Party designates, all proceeds of the Collateral and all books, records,
agreements, leases, documents and instruments that evidence or relate to the
Collateral.

 

(b)          Obligor, upon Secured Party’s demand, shall assemble the Collateral
and proceeds of Collateral at Debtor’s place of business, and Secured Party may
dispose of the Collateral in any commercially reasonable manner. Any
notification that Secured Party is required to give to Obligor regarding sale or
other disposition of Collateral shall be considered reasonable if it is mailed
at least 10 days before the sale or other disposition. In connection with a
disposition of Collateral, Secured Party may comply with the requirements of an
applicable state or federal law or regulation, and such compliance shall not
cause the disposition to not be commercially reasonable.

 

(c)          Secured Party shall have the right (but no obligation) to continue
or complete the manufacturing or processing of, or other operations in
connection with, any part of the Collateral, and, for that purpose, to enter and
remain upon or in any land or buildings that are possessed by Obligor or that
Obligor has the right to possess. Obligor shall reimburse Secured Party on
demand for any net expense that Secured Party incurs in connection with those
activities and shall pay to Secured Party interest on each net expense, from the
date on which Secured Party incurred the expense, at the Default Rate.

 

7 

 

  

The proceeds of any collection or disposition of Collateral shall be applied
first to Secured Party's attorney fees and expenses, as provided in Paragraph 8
of this Agreement, then to the unpaid interest accrued on the Indebtedness and
then to the principal of the Indebtedness, and Obligor shall be liable for any
deficiency. Secured Party does not have any obligation to prepare or process any
Collateral for sale or other disposition. If Secured Party sells any of the
Collateral on credit, then Obligor will be credited only with payments that the
purchaser actually makes and that Secured Party receives and applies to the
unpaid balance of the purchase price of the Collateral. If the purchaser fails
to pay for the Collateral, then Secured Party may again dispose of the
Collateral and apply the proceeds in accordance with this paragraph. All rights
and remedies of Secured Party under this Agreement, whether or not exercisable
only on default, shall be cumulative and may be exercised from time to time. No
delay by Secured Party in the exercise of any right or remedy shall operate as a
waiver thereof, and no single or partial exercise of any right or remedy shall
preclude other or further exercise thereof or the exercise of any other right or
remedy.

 

8.          Expenses. Obligor shall reimburse Secured Party on demand for all
reasonable attorney fees, legal expenses, and other expenses that Secured Party
incurs in perfecting (subject to the $25,000 limitation in the Note), protecting
and enforcing its interest in the Collateral and its rights under this
Agreement. This includes fees and expenses incurred in trying to take possession
of Collateral from Obligor, a trustee or receiver in bankruptcy, or any other
person. Secured Party may apply any proceeds of collection or disposition of
Collateral to Secured Party's attorney fees, legal expenses and other
out-of-pocket expenses.

 

9.          Amendments and Waivers. No provision of this Agreement may be
modified or waived except by a written agreement signed by Secured Party and
Obligor. Secured Party will continue to have all of its rights under this
Agreement even if it does not fully and promptly exercise them on all occasions.
Secured Party may, at its option: waive any default; defer an action on any
default; extend or modify the time or manner of payment of the Indebtedness or
waive or modify any term or condition relating to the Indebtedness; release
Collateral or other security for the Indebtedness; release any person liable for
any of the Indebtedness, including Obligor; or make advances or other extensions
of credit secured hereby; all without giving Obligor notice or obtaining
Obligor's consent. Any such action by Secured Party will not release or impair
its security interest in the Collateral or Obligor's obligations under this
Agreement. Secured Party's security interest in the Collateral and Obligor's
obligations under this Agreement will not be released or impaired if Secured
Party fails to obtain, perfect, or secure priority of any other security for the
Indebtedness that is agreed to be given, or is given, by anyone else. Secured
Party is not required to sue upon or otherwise enforce payment of the
Indebtedness or any other security before exercising its rights under this
Agreement.

 

10.         Notices. Any notices or communications required or permitted under
this Agreement shall be governed by the Note.

 

11.         Terminology; Conflicts. Capitalized terms that are not otherwise
defined in this Agreement shall have the meanings set forth in the Note. Other
terms used in this Agreement shall have the meanings set forth in the Uniform
Commercial Code as in effect in the State of Michigan on the date of this
Agreement. In the event of a conflict between the terms of this Agreement and
the Note, the terms of the Note will control.

 

8 

 

  

12.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Obligor and Secured Party and their respective successors and
assigns. This Agreement is provided to Secured Party as an inducement to Secured
Party to make the loans to Borrower that are contemplated by the Note, and in
consideration of the loans by Secured Party to Borrower pursuant to the Note,
and for other good and valuable consideration. Obligor derives substantial
benefit from the loans to Borrower under the Note.

 

13.         Termination. Upon the payment in full and termination of the Note
and the Security Documents, this Agreement shall terminate and Secured Party
shall execute, acknowledge and deliver to Obligor an instrument in writing,
prepared by Debtor, in recordable form releasing its liens and security
interests in the Collateral under this Agreement.

 

SECURED PARTY AND OBLIGOR EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES ITS RIGHT
TO A TRIAL BY JURY IN ANY ACTION, INCLUDING A CLAIM, COUNTERCLAIM, CROSS-CLAIM
OR THIRD-PARTY CLAIM (“CLAIM”), THAT IS BASED UPON, ARISES OUT OF OR RELATES TO
THIS SECURITY AGREEMENT OR THE INDEBTEDNESS, INCLUDING, WITHOUT LIMITATION, ANY
CLAIM THAT IS BASED UPON, ARISES OUT OF OR RELATES TO AN ACTION OR INACTION OF
SECURED PARTY IN CONNECTION WITH AN ACCELERATION OF THE INDEBTEDNESS OR AN
ENFORCEMENT OF SECURED PARTY’S SECURITY INTEREST IN THE COLLATERAL.

 

[Signature page follows.]

 

9 

 

Obligor and Secured Party have signed this Security Agreement as of the date
stated on the first page.

 

XG SCIENCES IP, LLP       By           Its             Obligor       THE DOW
CHEMICAL COMPANY       By           Its             Secured Party

 

10 

 

  

Exhibit A

 

List of Intellectual Property

 

Michigan State University License

 

We have acquired an exclusive license for a number of inventions from Michigan
State University. These rights are embodied in a Technology Licensing Agreement
between XGS and Michigan State University dated July 27, 2007 and amended on May
24, 2010 and May 27, 2011, which owns the rights to all intellectual property
resulting from research performed at the University. This Agreement gives us the
exclusive worldwide rights to the subject intellectual property in its field. In
exchange for the rights to the technology covered by this Agreement, we paid MSU
an initial fee and agreed to pay ongoing royalties on the basis of material sold
by us in future years. Under a previous version of the Licensing Agreement, we
also awarded a small amount of common stock to MSU. The intellectual property
covered by the Agreement is in various stages of development and legal
protection. Because there is an active research program underway in this area,
we also anticipate that we may add other MSU inventions to our Agreement. In
some limited cases, depending on the source of research funds, other parties may
have limited rights to use the inventions covered by these agreements. This is
typical in the case of research funded by U.S. government agencies and is
sometimes the case when research has been funded or partially funded by private
corporations.

 

As of November 1, 2016 the following technologies were included in the MSU
License Agreements with XGS and were being actively prosecuted at the U.S.
Patent Office:

 

·U.S. Patent Application No. 12/587,645. “Electrically Conductive, Optically
Transparent Films of Exfoliated Graphite NanoParticles & Methods of Making the
Same”

 

·U.S. Patent Application No. 13/199,086. “PI Coupling Agents for Dispersion of
Graphene NanoPlatelets in Polymers”, allowed but not yet granted

 

·U.S. Patent 8,834,959. “Method for the Preparation of Doped Single Graphene
Sheets”

 

Our Patent Filings

 

In addition to the patent applications related to MSU technology discussed
above, we also file for patents on some of our own inventions. As of November 1,
2016 the following patents and patent applications were being managed by us and
our patent attorneys:

 

·U.S. Patent Application No. 15/155,558. “Process of Dry Milling Particulate
Materials”

 

·U.S. Patent Application No. 13/686,961. “Single Mode Microwave Device for
Producing Exfoliated Graphite”

 

·U.S. Patent Application No. 14/201,986. “Graphene Carbon Compositions”

 

·U.S. Patent 9,472,354. “Electrodes for Capacitors from Mixed Carbon
Compositions”

 

·U.S. Patent Application No. 14/488,417. “Flexible Resin-Free Composites
Containing Graphite & Fillers”

 

11 

 

  

·U.S. Patent Application No. 14/079,057. “Silicon-Graphene Nanocomposites for
Electrochemical Applications”

 

·U.S. Patent Application No. 62/060,319. “LiF-Embedded SiG Powder for
Lithium-Ion Battery”

 

·U.S. Patent Application No. 62/284,797. “Thermal Interface Materials using
Graphene Coated Fillers”

 

·U.S. Patent Application No. 15/082,363. “Heat Exchanger Elements and Devices”

 

·U.S. Patent 9,206,051. “Mechanical Exfoliation Apparatus”

 

·U.S. Patent 8,715,720. “A Cloud Mixer and Method of Minimizing Agglomeration of
Particles” (method)

 

·U.S. Patent 9,061,259 B2. “A Cloud Mixer and Method of Minimizing Agglomeration
of Particles” (product)

 

·U.S. Patent 9,266,078, “A Cloud Mixer and Method of Minimizing Agglomeration of
Particles” (apparatus)

 

·U.S. Patent Application No. 14/931,236. “Mechanical Exfoliation Apparatus -
Divisional”

 

·U.S. Patent Application No. 14/938,969. “Single Mode Microwave Device for
Producing Exfoliated Graphite.”

 

·U.S. Patent Application No. 15/002,454. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/013,028. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/047,995. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/050,496. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/018,885. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 15/050,517. “Mechanical Exfoliation Apparatus –
Divisional”

 

·U.S. Patent Application No. 62/303,612. “Graphene Based Coating on Lead Grid
for Lead Acid Batteries”

 

12 

 

  

Global Patent Filings

 

For each patent application filed in the US, we make a determination on the
nature and value of the patent. For many of the applications filed in the US,
additional filings are made in other countries such as the European Union,
Japan, South Korea, China, Taiwan or other applicable countries. These filings
and analyses are made on a case-by-case basis. Typically, patents that are
defensive in nature are not filed abroad, while those that are protective of
active XGS products or application areas are filed in relevant countries abroad.
Granted/allowed patents only listed here.

 

·China Patent No. ZL 2012 8 0065778.X. “Single Mode Microwave Device for
Producing Exfoliated Graphite”

 

·China Patent No. ZL 2012 8 0052188.3. “Cloud Mixer and Method of Minimizing
Agglomeration of Particulates”

 

·China foreign filing of U.S. Patent 9,206,051 “Mechanical Exfoliation
Apparatus” allowed but not yet granted

 

·Taiwan foreign filing of U.S. Patent Application No. 14/203,608. “Electrodes
for Capacitors from Mixed Carbon Compositions” allowed but not yet granted

 

Trademarks

 We have filed for or been granted registered trademarks as follows:

 

·“xGnP®,” which is the brand name by which we designate our graphene
nanoplatelets.

 

·The corporate logo “XG Sciences” (design logo plus words)

 

·The tag line “The Material Difference” which is used in conjunction with the
corporate logo

 

·The product designation “XG Leaf®”, which is the brand name for our family of
sheet products.

 

·The product designation “XG SiG™”, which is the brand name for our battery
anode materials.

 

·The product designation “XG TIM™”, which is the brand name for our thermal
interface materials.

 

13 

 



 

EXHIBIT E

 

FORM OF WARRANT

 

THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. EXCEPT AS
OTHERWISE SET FORTH HEREIN NEITHER THIS WARRANT NOR ANY OF SUCH SHARES MAY BE
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER SAID ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

XG SCIENCES, INC.

 

COMMON STOCK PURCHASE WARRANT

 

Certificate No: __________ Warrants to Purchase   ________ Shares of Common
Stock   December __, 2016

 

This Common Stock Purchase Warrant (this "Warrant") certifies that, for value
received, The Dow Chemical Company or its registered assignees (the "Holder") is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date hereof (the
"Initial Exercise Date") and on or prior to 5:00 PM Eastern Time on December
__, 2023, (the "Expiration Date") but not thereafter, to purchase from XG
Sciences, Inc., a Michigan corporation with offices at 3101 Grand Oak Dr.,
Lansing, MI 48911 (the "Company"), up to ___________ shares (the "Shares" and
each, a "Share") of the Company's common stock, no par value per share (the
"Common Stock"), at a price of $______ per Share, as adjusted in accordance with
Section 4 below (the "Purchase Price").

 

This Warrant is issued in connection with the Draw Loan Note and Agreement,
dated as of December 7, 2016, by and among the Company, and Holder (the "Note
Agreement"). Certain capitalized terms used herein that are not otherwise
defined herein shall have the meanings set forth in the Note Agreement.

 

Section 1.          Exercise of Warrants.

 

(a)          Upon presentation and surrender at the principal executive office
of the Company of this Warrant prior to the Expiration Date together with a
check to the Company in the amount of the Purchase Price multiplied by the
number of Shares of Common Stock being purchased, and compliance with the other
requirements of Section 1(e) and this Warrant, the Company will issue to the
Holder, Shares of Common Stock which in the aggregate represent the number of
Shares of Common Stock being purchased. This Warrant may be partially exercised
and, in the case of such partial exercise, the Company, upon surrender hereof,
will deliver to the Holder a new Warrant representing the number of Shares which
have not been exercised.

 

 

 

 

(b)          In lieu of exercising this Warrant, the Holder may elect to receive
Shares equal to the value of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the Company
along with the other documents required by Section 1(e) and compliance with the
requirements of this Warrant, in which event the Company shall issue to the
Holder a number of Shares computed using the following formula:

 

  Y (A-B) X =     A

 

"X" equals the number of Shares to be issued to the Holder.

 

"Y" equals the number of Shares purchasable under this Warrant.

 

"A" equals the fair market value of one Share on the date of determination.

 

"B" equals the per share Purchase Price (as adjusted to the date of such
calculation).

 

(c)          Fair Market Value. For purposes of this Section 1, the per share
fair market value of the Shares means:

 

(i)          If the Common Stock is publicly traded, the per share fair market
value of the Shares shall be (a) the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the trading market
(including, without limitation, the OTCQX and OTCQB markets maintained by the
OTC Markets Group, Inc. and any successor-entities) which the Common Stock is
then listed or quoted as reported by Bloomberg L.P. (based on a trading day from
9:30 a.m. (New York City time) to 4:02 p.m. (New York City time)), (b) if the
OTC Bulletin Board is not a trading market, the volume weighted average price of
the Common Stock for such date (or the nearest preceding date) on the OTC
Bulletin Board, (c) if the Common Stock is not then listed or quoted for trading
on the OTC Bulletin Board and if prices for the Common Stock are then reported
in the "Pink Sheets" published by Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported; or

 

(i)          If the Common Stock is not so publicly traded, the per share fair
market value of the Shares shall be such fair market value as is determined in
good faith by the Board of Directors of the Company after taking into
consideration factors it deems appropriate, including, without limitation,
recent sale and offer prices of the capital stock of the Company in private
transactions negotiated at arm's length.

 

 2 

 

 

(d)          If this Warrant shall be deemed "in the money" on the Expiration
Date and the Holder has not exercised his, her or its rights hereunder, the
Company shall automatically effect a cashless exercise of this Warrant on behalf
of the Holder in accordance with the formula hereinabove, provided that the
Holder must promptly thereafter comply with the other requirements of Section
1(e) and this Warrant.

 

(e)          The rights represented by this Warrant may be exercised by the
Holder, in whole or in part (with respect to Shares of Common Stock), subject to
the conditions contained herein and at any time prior to the Expiration Date,
by: (i) surrender of this Warrant for cancellation at the principal executive
office of the Company (or at such other office or agency of the Company as it
may designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company); (ii) payment to the Company of the
Purchase Price for the number of Shares of Common Stock specified in the Notice
of Exercise form; (iii) delivery to the Company of a duly executed agreement
signed by the person(s) designated in the Notice of Exercise form to the effect
that such person(s) agree(s) to be bound by all of the terms and conditions of
this Warrant; (iv) delivery to the Company of a duly executed Notice of Exercise
form attached hereto as Exhibit A and Investment Representation Statement form
attached hereto as Exhibit D to the extent such Investment Representation
Statement remains applicable; and (v) delivery to the Company of duly executed
adoption agreements for the Shareholder Agreement and the Voting Agreement (each
as defined in Section 2(b)) as and to the extent required by Section 8(g). This
Warrant shall be deemed to have been exercised, in whole or in part to the
extent specified, immediately prior to the close of business on the date on
which all of the applicable provisions of this Section 1(e) are reasonably
satisfied, and the person(s) designated in the Notice of Exercise form shall
become the holder(s) of record of the Shares of Common Stock issuable upon such
exercise at that time and date.

 

(f)          As soon as possible after any full or partial exercise of this
Warrant, but in any event no more than ten (10) business days, the Company, at
its expense, will instruct its transfer agent to issue as soon as possible in
the name of and delivered to the Holder of this Warrant, the number of fully
paid and non-assessable Shares of Common Stock to which that Holder shall be
entitled on such exercise. No fractional shares will be issued on exercise of
this Warrant. If, on any exercise of this Warrant, a fractional share results,
the Company will pay the cash value of that fractional share, calculated on the
basis of the Purchase Price. The Company may issue certificates for Shares or,
if consistent with the Company’s generally applicable practice, may issue
uncertificated Shares as permitted under the Michigan Business Corporation Act.
Any certificates evidencing the Shares shall bear restrictive legends to the
extent required by this Warrant.

 

Section 2.          Legends.

 

(a)          Until the date on which a registration statement filed by the
Company under the Securities Act of 1933, as amended (the "Securities Act")
covering the issuance and sale or the resale of the Shares is declared effective
by the U.S. Securities and Exchange Commission (the "SEC"), any certificates
evidencing the Shares shall bear a legend substantially in the following form:

 

 3 

 

 

"These securities have not been registered under the Securities Act of 1933, as
amended, or registered or qualified under applicable state securities laws and
may not be offered for resale or resold unless registered pursuant to the
provisions of the securities act and registered or qualified pursuant to the
provisions of applicable state securities laws, unless an exemption from such
registration or qualification is available."

 

(b)          Any certificates evidencing the Shares shall bear legends to the
extent required by the Company’s shareholder agreement dated March 18, 2013 and
amended effective as of April 13, 2016 (the “Shareholder Agreement”) and the
Company’s voting agreement dated January 15, 2014 (the “Voting Agreement”).

 

(c)          Any certificates evidencing the Shares shall bear legends
substantially in the following form to the extent reasonably required by the
Company:

 

“The shares of stock represented by this certificate are subject to agreements
set forth in the Bylaws of the Corporation among the shareholders of the
Corporation pursuant to Section 488 of the Michigan Business Corporation Act. A
copy of the Bylaws is on file with the Secretary of the Corporation. By
acceptance of this certificate, the holder hereof agrees to be bound by the
terms of said agreements.”

 

(d)          The Holder consents to the Company making a notation on its records
and giving instructions to any transfer agent in order to implement the
restrictions on transfer established in this Warrant (including in the foregoing
contemplated legends), the Shareholder Agreement or the Voting Agreement. The
Company will not be required to (i) transfer on its books any securities that
have been transferred in violation of any provisions of this Warrant, the
Shareholder Agreement, the Voting Agreement or applicable law, or (ii) to treat
as owner of such securities, or accord the right to vote or pay dividends to any
purchaser, donee or other transferee to whom such securities may have been so
transferred.

 

Section 3.          Charges, Taxes and Expenses. Issuance of Shares shall be
made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such Shares, all of which
expenses shall be paid by the Company, and such Shares shall be issued in the
name of the Holder or in such name or names as may be directed by the Holder;
provided, however, that in the event certificates for Shares are to be issued in
a name other than the name of the Holder, this Warrant when surrendered for
exercise shall be accompanied by the Assignment Form attached hereto duly
executed by the Holder, the assignee, and the Company may require, as a
condition thereto, the payment of a sum sufficient to reimburse it for any
expenses incidental thereto.

 

 4 

 

 

Section 4.          Certain Adjustments.

 

(a)          Stock Dividends and Stock Splits. If the Company, at any time after
the date hereof: (A) shall pay a stock dividend or otherwise make a distribution
or distributions on shares of its Common Stock in shares of Common Stock, (B)
subdivide outstanding shares of Common Stock into a larger number of shares, or
(C) combine (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, then the Purchase Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding before such event and of which the denominator shall be
the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification,
and the number of Shares issuable upon exercise of this Warrant shall be
proportionately adjusted such that the aggregate Purchase Price of this Warrant
shall remain unchanged.

 

(b)          Fundamental Transaction. If, at any time while this Warrant is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
"Fundamental Transaction"), then upon any subsequent exercise of this Warrant,
the Holder shall have the right to receive, for each Share of Common Stock that
would have been issuable upon such conversion absent such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one share of Common Stock (the "Alternate Consideration"). For
purposes of any such conversion, the determination of the Purchase Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Purchase Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder's right to exercise such warrant for the Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this paragraph (b) and
insuring that this Warrant (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 

 5 

 

 

Section 5.          Transfer of Warrant. Subject to the requirements of this
Warrant, compliance with the Securities Act and other federal and state law, and
the Company’s Articles of Incorporation and Bylaws, all rights hereunder are
transferable, in whole or in part, upon surrender of this Warrant at the
principal executive office of the Company or its designated agent, together with
a written assignment of this Warrant substantially in the form attached hereto
as Exhibit B and the Investment Representation Statement attached hereto as
Exhibit D to the extent such Investment Representation Statement remains
applicable, duly executed by the Holder or its agent or attorney and funds
sufficient to pay any transfer taxes payable upon the making of such transfer.
Upon such surrender and, if required, such payment, the Company shall execute
and deliver a new Warrant or Warrants in the name of the assignee or assignees,
as applicable, and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. The Warrant, if properly assigned in accordance herewith,
may be exercised by a new holder for the purchase of Warrant Shares without
having a new Warrant issued.

 

Section 6.           Representations and Warranties.

 

(a)          Common Stock. The Company hereby represents and warrants to the
Holder that all Shares that may be issued upon the exercise of the purchase
rights represented by this Warrant, and all securities, shall, upon issuance, be
duly authorized, validly issued, fully paid and nonassessable, and free of any
liens and encumbrances. The Company hereby agrees that it shall at all times
reserve and keep available out of its authorized but unissued Common Stock,
solely for the purpose of effecting the exercise of this Warrant, a number of
shares of Common Stock equal to the number of shares as shall from time to time
be sufficient to effect the exercise of this entire Warrant at the Purchase
Price.

 

(b)          Notice of Certain Events. If the Company proposes at any time (i)
to declare any dividend or distribution upon its Common Stock, whether in cash,
property, stock, or other securities and whether or not a regular cash dividend;
(ii) to offer for subscription pro rata to the holders of any class or series of
its stock any additional shares of stock of any class or series or other rights;
(iii) to effect any reclassification or recapitalization of Common Stock; (iv)
to merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up, or to effect an acquisition; or (v) to offer holders of
registration rights the opportunity to participate in an underwritten public
offering of the company’s securities for cash, then, in connection with each
such event, the Company shall give Holder (1) at least 20 days prior written
notice of the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of Common Stock will be entitled thereto) or for determining rights to
vote, if any, in respect of the matters referred to in (i) and (ii) above; (2)
in the case of the matters referred to in (iii) and (iv) above at least 20 days
prior written notice of the date when the same will take place (and specifying
the date on which the holders of Common Stock will be entitled to exchange their
Common Stock for securities or other property deliverable upon the occurrence of
such event); and (3) in the case of the matter referred to in (v) above, the
same notice as is given to the holders of such registration rights.

 

 6 

 

 

(c)          Investment Representation Statement. The Holder hereby makes to the
Company each of the representations and warranties in the Investment
Representation Statement form attached hereto as Exhibit D.

 

Section 7.          Indemnification. Without limitation of any other provision
of this Warrant or any other agreement between the Holder and the Company, the
Company agrees to defend, indemnify and hold Holder, its respective affiliates
and direct and indirect partners (including partners of partners and
stockholders and members of partners), members, stockholders, directors,
officers, employees and agents and each person who controls any of them within
the meaning of Section 15 of the Securities Act, or Section 20 of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (collectively, the "Holder
Indemnified Parties" and, individually, a "Holder Indemnified Party") harmless
from and against any and all damages, liabilities, losses, taxes, fines,
penalties, reasonable costs and expenses (including, without limitation,
reasonable fees of a single counsel representing the Holder Indemnified
Parties), as the same are incurred, of any kind or nature whatsoever (whether or
not arising out of third-party claims and including all amounts paid in
investigation, defense or settlement of the foregoing) which may be sustained or
suffered by any such Holder Indemnified Party ("Losses"), based upon, arising
out of, or by reason of (a) any breach of any representation or warranty made by
the Company in this Warrant, the Note Agreement, or any other agreement executed
in connection herewith, (b) any breach of any covenant or agreement made by the
Company in this Warrant, the Note Agreement, or any other agreement executed in
connection herewith, or (c) any third party or governmental claims relating in
any way to such Holder Indemnified Party’s status as a security holder,
creditor, director, agent, representative or controlling person of the Company
or otherwise relating to such Holder Indemnified Party’s involvement with the
Company (including, without limitation, any and all Losses under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, which relate directly or indirectly to the
registration, purchase, sale or ownership of any securities of the Company or to
any fiduciary obligation owed with respect thereto), including, without
limitation, in connection with any third party or governmental action or claim
relating to any action taken or omitted to be taken or alleged to have been
taken or omitted to have been taken by any Holder Indemnified Party as security
holder, director, agent, representative or controlling person of the Company or
otherwise, alleging so-called control person liability or securities law
liability. The term "Losses" shall specifically exclude loss of profits and all
punitive, incidental, consequential, special or indirect damages, except to the
extent paid to a third party, and shall include diminution of value. The rights
of the parties hereunder shall be in addition to, and not in lieu of, any other
rights and remedies which may be available to it by law; provided, however, that
the Company will not be liable to the extent that such Losses arise from and are
based on conduct by a Holder Indemnified Party that constitutes fraud, gross
negligence or willful misconduct.

 

Section 8.          Miscellaneous.

 

(a)          No Rights as Stockholder Until Exercise. This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
stockholder of the Company prior to the exercise hereof.

 

 7 

 

 

(b)          Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Shares, and in case of loss, theft or destruction,
of indemnity or security reasonably satisfactory to it (which, in the case of
the Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

 

(c)          Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a business day (because it is a Saturday, Sunday or U.S.
federal holiday), then such action may be taken or such right may be exercised
on the next succeeding business day.

 

(d)          Authorized Shares. The Company covenants that, during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares of Common Stock to provide for the
issuance of the Shares upon the exercise of any purchase rights under this
Warrant. The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Shares upon the exercise of the purchase rights under this Warrant. The
Company will take all such reasonable action as may be necessary to assure that
such Shares may be issued as provided herein without violation of any applicable
law or regulation, or of any requirements of any trading market upon which the
Common Stock may be listed. The Company covenants that all Shares which may be
issued upon the exercise of the purchase rights represented by this Warrant
will, upon exercise of the purchase rights represented by this Warrant and
payment for such Shares in accordance herewith, be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
created by the Company in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).

 

(e)          Warrant Shares Report. In each case of any adjustment or
readjustment in the Warrant Shares issuable upon the exercise of this Warrant,
the Company at its sole expense will upon request promptly compute such
adjustment or readjustment in accordance with the terms of this Warrant and,
upon request in connection with the preparation of the Company’s quarterly
financial statements, prepare a report setting forth such adjustment or
readjustment and showing in reasonable detail the method of calculation thereof
and the facts upon which such adjustment or readjustment is based, including a
statement of (i) the consideration received or to be received by the Company for
any additional shares issued or sold or deemed to have been issued, (ii) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(iii) the Purchase Price in effect immediately prior to such issue or sale and
as adjusted and readjusted on account thereof. The Company will forthwith mail a
copy of each such report to Holder and will, upon the written request at any
time of Holder, furnish to Holder a like report setting forth the Purchase Price
at the time in effect and showing in reasonable detail how it was calculated.
The Company will also keep copies of all such reports at its principal executive
office and will cause the same to be available for inspection at such office
during normal business hours by Holder or any prospective purchaser or assignee
of this Warrant designated by the Holder.

 

 8 

 

 

(f)          Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the laws of the State of Michigan.

 

(g)          Restrictions. The Holder acknowledges that the Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale and other matters imposed by state and federal securities laws, this
Warrant, the Shareholder Agreement, and the Voting Agreement to the extent
applicable upon and following exercise of this Warrant. The Holder agrees, as a
condition to exercise of this Warrant, to become a party to and to be bound by
the Shareholder Agreement and the Voting Agreement, and any subsequent
amendments to either, to the extent applicable upon and following the exercise
of this Warrant. The parties acknowledge that the Shareholder Agreement and
Voting Agreement may contain provisions that terminate such documents upon the
closing of a public offering of Common Stock, among other provisions. To the
extent that any such agreement is terminated or no longer applicable, the Holder
shall not be required to become a party to it or be bound by it.

 

(h)          Nonwaiver. No course of dealing or any delay or failure to exercise
any right hereunder on the part of Holder shall operate as a waiver of such
right or otherwise prejudice the Holder's rights, powers or remedies.

 

(i)          Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered to the Holder at the address provided herein by Holder in Exhibit C,
attached hereto. if the Holder has not provided contact information in Exhibit
C, the Company shall be entitled to use the contact information of the Holder in
the Company's books and records.

 

(j)          Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant to purchase Shares,
and no enumeration herein of the rights or privileges of the Holder, shall give
rise to any liability of the Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

 

(k)          Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.

 

(l)          Successors and Assigns. Subject to the terms of this Warrant and
applicable securities laws, this Warrant and the rights and obligations
evidenced hereby shall inure to the benefit of and be binding upon the
successors and permitted assigns of the Company and the successors and permitted
assigns of Holder. The provisions of this Warrant are intended to be for the
benefit of any Holder from time to time of this Warrant and shall be enforceable
by the Holder or holder of Shares.

 

 9 

 

 

(m)          Amendment. This Warrant may only be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

(n)          Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

(o)          Headings. The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

 

(Signature Page Follows)

 

 10 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer and this Warrant to be dated as of the date first above
written.

 

  XG SCIENCES, INC.         By:       Philip L. Rose, Chief Executive Officer

 

 11 

 

 

EXHIBIT A

 

NOTICE OF EXERCISE

 

TO: XG SCIENCES, INC.

 

(1)         The undersigned hereby elects to purchase _____ Shares of the
Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full, together with the other items required by
the Warrant.

 

(2)         Payment shall take the form of (check applicable box):

 

¨ wire transfer in lawful money of the United States;

¨ cashier's check drawn on a U.S. bank; or

¨ in accordance with the formula set forth in Section 1(b), to exercise this

Warrant with respect to the number of shares of Common Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 1(b).

 

The undersigned requests that the shares of such Common Stock be issued in the
name(s) of, and delivered to, the person(s) whose name(s) and address(es) are
set forth below:

 



 



 

(Please type or print name and address)

 



 



 

(Social Security or tax identification number)

 

and delivered to:  

(Please type or print name and address)

 

and, if such number of shares of Common Stock shall not be all the Common Stock
evidenced by this Warrant, that a new Warrant of like tenor for the balance of
the shares of Common Stock subject to the Warrant be registered in the name of,
and delivered to, the Holder at the address stated below.

 

The undersigned has executed, and delivers herewith, an Investment
Representation Statement in a form substantially similar to the form attached to
the Warrant as Exhibit D.

 

[Signature page follows]

 

 12 

 

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:  

 

Signature of Authorized Signatory of Investing Entity:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Date:  

 

[Signature page to Notice of Exercise]

 

 13 

 

 

EXHIBIT B

 

WARRANT ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned holder of the warrant (the “Assignor”) does
hereby assign and transfer to                       , Federal Identification No.
                      (the “Assignee”), a warrant to purchase __________shares
of the capital stock of XG Sciences, Inc. represented by warrant certificate no.
_________ (the “Warrant”), standing in the name of the undersigned on the books
of said corporation. The Assignor does hereby irrevocably constitute and appoint
_________, attorney to transfer the warrants of said corporation, with full
power of substitution in the premises.

 

The Assignee agrees to take and hold the Warrant and any shares of capital stock
of XG Sciences, Inc. to be issued upon exercise of the rights thereunder subject
to, and to be bound by, the terms and conditions set forth in the Warrant
(including the shareholder agreement and voting agreement referenced therein) to
the same extent as if Assignee were the original holder thereof.

 

Assignee has executed, and delivers herewith, an Investment Representation
Statement in a form substantially similar to the form attached to the Warrant as
Exhibit D.

 

ASSIGNOR:

 

Dated:       [Assignor]                 By:           Name:         Title:      
      ASSIGNEE:                   Dated:       [Assignee]                 By:  
        Name:         Title:  

 

 14 

 

 

EXHIBIT C

 

WARRANT HOLDER'S CONTACT INFORMATION

 

Name: The Dow Chemical Company     Address: 2030 Dow Center   Midland,
Michigan  48674   Attention:      Corporate Venture Capital     Telephone
Number: (989) 636-0571

 

Email:    

 

 15 

 

 

EXHIBIT D

 

INVESTMENT REPRESENTATION STATEMENT

 

INVESTOR:    

 

COMPANY: XG Sciences, Inc., a Michigan corporation     SECURITIES: THE WARRANT
ISSUED ON _________ (THE “WARRANT”) AND THE SECURITIES ISSUED OR ISSUABLE UPON
EXERCISE THEREOF

 

DATE:    

 

In connection with the purchase or acquisition of the above-listed Securities,
the undersigned Investor represents and warrants to, and agrees with, the
Company as follows:

 

1.          No Registration. The Investor understands that the Securities have
not been, and will not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”), by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Investor’s representations as expressed herein or otherwise made
pursuant hereto.

 

2.          Investment Intent. The Investor is acquiring the Securities for
investment for its own account, not as a nominee or agent, and not with a view
to, or for resale in connection with, any distribution thereof. The Investor has
no present intention of selling, granting any participation in, or otherwise
distributing the Securities, nor does it have any contract, undertaking,
agreement or arrangement for the same.

 

3.          Investment Experience. The Investor has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company, and has such knowledge and experience in
financial or business matters so that it is capable of evaluating the merits and
risks of its investment in the Company and protecting its own interests.

 

4.          Speculative Nature of Investment. The Investor understands and
acknowledges that its investment in the Company is highly speculative and
involves substantial risks. The Investor can bear the economic risk of its
investment and is able, without impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.

 

5.          Access to Data. The Investor has had an opportunity to ask questions
of officers of the Company, which questions were answered to its satisfaction.
The Investor understands that any such discussions, as well as any information
issued by the Company, were intended to describe certain aspects of the
Company’s business and prospects, but were not necessarily a thorough or
exhaustive description. The Investor acknowledges that any business plans
prepared by the Company have been, and continue to be, subject to change and
that any projections included in such business plans or otherwise are
necessarily speculative in nature, and it can be expected that some or all of
the assumptions underlying the projections will not materialize or will vary
significantly from actual results.

 

 16 

 

 

6.          Accredited Investor. The Investor is an “accredited investor” within
the meaning of Regulation D, Rule 501(a), promulgated by the Securities and
Exchange Commission and agrees to submit to the Company such further assurances
of such status as may be reasonably requested by the Company.

 

7.          Residency. The residency of the Investor (or, in the case of a
partnership or corporation, such entity’s principal place of business) is
correctly set forth on the signature page hereto.

 

8.          Restrictions on Resales. The Investor acknowledges that the
Securities must be held indefinitely unless subsequently registered under the
Securities Act or an exemption from such registration is available. The Investor
is aware of the provisions of Rule 144 promulgated under the Securities Act,
which permit resale of shares purchased in a private placement subject to the
satisfaction of certain conditions, which may include, among other things, the
availability of certain current public information about the Company; the resale
occurring not less than a specified period after a party has purchased and paid
for the security to be sold; the number of shares being sold during any
three-month period not exceeding specified limitations; the sale being effected
through a “broker’s transaction,” a transaction directly with a “market maker”
or a “riskless principal transaction” (as those terms are defined in the
Securities Act or the Exchange Act (as defined below), as amended, and the rules
and regulations promulgated thereunder); and the filing of a Form 144 notice, if
applicable. The Investor acknowledges and understands that the Company may not
be satisfying the current public information requirement of Rule 144 at the time
the Investor wishes to sell the Securities and that, in such event, the Investor
may be precluded from selling the Securities under Rule 144 even if the other
applicable requirements of Rule 144 have been satisfied. The Investor
understands and acknowledges that, in the event the applicable requirements of
Rule 144 are not met, registration under the Securities Act or an exemption from
registration will be required for any disposition of the Securities. The
Investor understands that, although Rule 144 is not exclusive, the Securities
and Exchange Commission has expressed its opinion that persons proposing to sell
restricted securities received in a private offering other than in a registered
offering or pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for those offers
or sales and that those persons and the brokers who participate in the
transactions do so at their own risk. The Investor acknowledges that the
Securities will have restrictions upon resale and other matters imposed by the
Company’s shareholder agreement and voting agreement, to the extent applicable.
The Investor agrees to become a party to and to be bound by the Shareholder
Agreement and the Voting Agreement, and any subsequent amendments to either, to
the extent applicable.

 

9.          No Public Market. The Investor understands and acknowledges that no
public market now exists for any of the securities issued by the Company and
that the Company has made no assurances that a public market will ever exist for
the Company’s securities.

 

 17 

 

 

10.         Brokers and Finders. The Investor has not engaged any brokers,
finders or agents in connection with the Securities, and the Company has not
incurred nor will incur, directly or indirectly, as a result of any action taken
by the Investor, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with the Securities.

 

11.         Legal Counsel. The Investor has had the opportunity to review the
Warrant, the exhibits and schedules attached thereto and the transactions
contemplated by the Warrant with its own legal counsel. The Investor is not
relying on any statements or representations of the Company or its agents for
legal advice with respect to this investment or the transactions contemplated by
the Warrant.

 

12.         Tax Advisors. The Investor has reviewed with its own tax advisors
the U.S. federal, state and local and non-U.S. tax consequences of this
investment and the transactions contemplated by the Warrant. With respect to
such matters, the Investor relies solely on such advisors and not on any
statements or representations of the Company or any of its agents, written or
oral. The Investor understands that it (and not the Company) shall be
responsible for its own tax liability that may arise as a result of this
investment or the transactions contemplated by the Warrant.

 

The Investor is signing this Investment Representation Statement on the date
first written above.

 

  INVESTOR       [_____________________]           (Print name of the investor)
          (Signature)           (Name and title of signatory, if applicable)    
      (Street address)           (City, state and ZIP)

 

 18 

 

 

EXHIBIT F

 

XG SCIENCES, INC.

CERTIFICATION OF ARTICLES, BYLAWS,

RESOLUTIONS, GOOD STANDING, AND INCUMBENCY

 

XG SCIENCES, INC., a Michigan corporation (“Corporation”), certifies as follows
to THE DOW CHEMICAL COMPANY:

 

1.          Corporate Articles. Attached to this Certification as Exhibit A is a
true, correct, and complete copy of the Articles of Incorporation of
Corporation, including all amendments.

 

2.          Corporate Bylaws. Attached to this Certification as Exhibit B is a
true, correct, and complete copy of the Bylaws of Corporation, including all
amendments.

 

3.          Resolutions. Attached to this Certification as Exhibit C is a true,
correct, and complete copy of certain resolutions adopted by the Board of
Directors of Corporation, which resolutions have not been repealed, amended, or
modified and which remain in full force and effect as of the date of this
Certification.

 

4.          Good Standing. Attached to this Certification as Exhibit D is
evidence of good standing for Corporation. No action or proceeding for the
dissolution of Corporation has been instituted or is contemplated by Corporation
and, to the best of my knowledge, no such action or proceeding is contemplated.

 

5.          Incumbency.   The person listed below holds the office of
Corporation indicated, and the signature accompanying that name is the genuine
signature of the named person:

 

Printed Name/Title Signature     Philip L. Rose, Chief Executive Officer  

 

The undersigned have signed this Certification as of _______, 2016.

 

  By       _____________________, Secretary

 

 

 

 

EXHIBIT A

 

Articles of Incorporation

 

See attached Articles of Incorporation.

 

 

 

 

EXHIBIT B

 

Bylaws

 

See attached Bylaws.

 

 

 

 

EXHIBIT C

 

The following resolutions were adopted by the Board of Directors of XG SCIENCES,
INC., a Michigan corporation, as of __________, 2016:

 

“RESOLVED, that any person who the secretary of this corporation from time to
time certifies to THE DOW CHEMICAL COMPANY (“Lender”) as being the President,
Vice President, or Treasurer of this corporation (each, an “Authorized Officer”)
shall be and is authorized, for and on behalf of this corporation, from time to
time to do any or all of the following:

 

(1)         apply for and obtain loans and other extensions of credit from
Lender to this corporation;

 

(2)         issue warrants for common stock of the Company to Lender;

 

(3)         discount with and sell to Lender installment sale contracts, notes,
acceptances, drafts, receivables, commercial paper and other evidences of
indebtedness payable to this corporation, with or without recourse;

 

(4)         receive and receipt for, and sign orders and issue instructions as
to the handling and delivery of, proceeds of any such loans, extensions of
credit, discounts and sales;

 

(5)         apply for and obtain from Lender letters of credit for the account
of this corporation;

 

(6)         guarantee indebtedness and obligations that third parties owe to
Lender;

 

(7)         lease personal property or fixtures from Lender, whether under true
leases or financing leases;

 

(8)         subordinate any indebtedness or obligation that any person, firm or
corporation at any time owes to this corporation, to indebtedness and
obligations that that person, firm or corporation at any time owes to Lender and
subordinate any security interest, mortgage or other lien in or upon any assets
or properties of any person, firm or corporation, that this corporation at any
time holds to secure any such indebtedness or obligation, to security interests,
mortgages and other liens that Lender at any time holds in any such assets or
properties;

 

(9)         grant to Lender security interests in, and mortgages and liens upon,
and assignments and hypothecations of, any or all assets and properties of this
corporation, both real and personal, tangible and intangible, that this
corporation now owns and in the future acquires, wherever located, to secure any
and all indebtedness, obligations and liabilities that this corporation or
others now and in the future owe to Lender;

 

 

 

 

(10)        grant to Lender a pledge and lien upon and assignment and
hypothecation of, any equity interests of the corporation’s subsidiary entities,
to secure any and all indebtedness, obligations and liabilities that this
corporation or others now and in the future owe to Lender; and

 

(11)        enter into renewals, extensions, refinancings and modifications of
any of the foregoing;

 

all in amounts, at rates of interest and on other terms and conditions to which
any Authorized Officer agrees on behalf of this corporation.

 

FURTHER RESOLVED, that the First Amendment to the Operating Agreement of XG
Sciences IP, LLC in the form attached is hereby approved; that any Authorized
Agent is authorized, for and on behalf of this corporation, to modify the
amendment before signature to incorporate changes requested by Lender that are
agreeable to the Authorized Agent; and that any Authorized Agent is authorized,
for and on behalf of this corporation, to sign and deliver such amendment.

 

FURTHER RESOLVED, that any Authorized Officer is authorized, for and on behalf
of this corporation, to sign and deliver to Lender, from time to time, all
promissory notes, loan agreements, leases, security agreements, mortgages, deeds
of trust, pledge agreements, guaranties, subordination agreements, assignments,
acceptances, deeds, bills of sale, waivers, amendments and other agreements,
instruments and documents that Lender requires from time to time in connection
with the transactions authorized above, and to take any and all other actions in
connection with those transactions that any Authorized Officer considers
advisable, and the signing of any of the foregoing, and the taking of any such
other action, by any Authorized Officer shall be conclusive evidence that it was
authorized by these resolutions.

 

FURTHER RESOLVED, that all prior acts of any Authorized Officer or other person
purporting to act as an agent of this corporation, including, without
limitation, the execution and delivery of documents contemplated by the
foregoing paragraph, on behalf of this corporation that are consistent with the
foregoing resolutions are hereby ratified and affirmed in all respects.

 

FURTHER RESOLVED, that these resolutions shall continue in full force and effect
until Lender receives notice in writing from this corporation that a resolution
of the Board of Directors of this corporation has revoked or modified it.”

 

 

 

 

EXHIBIT D

 

Evidence of Good Standing

 

See attached Evidence of Good Standing.



 

 

 

 

EXHIBIT G

 

XG SCIENCES IP, LLC

CERTIFICATION OF ARTICLES, OPERATING AGREEMENT,

RESOLUTIONS, GOOD STANDING, AND INCUMBENCY

 

XG SCIENCES IP, LLC, a Michigan limited liability company (“Company”), certifies
as follows to THE DOW CHEMICAL COMPANY:

 

1.          Company Articles. Attached to this Certification as Exhibit A is a
true, correct, and complete copy of the Articles of Organization of Company,
including all amendments.

 

2.          Operating Agreement. Attached to this Certification as Exhibit B is
a true, correct, and complete copy of the Operating Agreement of the Company,
including all amendments.

 

3.          Resolutions. Attached to this Certification as Exhibit C is a true,
correct, and complete copy of certain resolutions adopted by the member and
manager of Company, which resolutions have not been repealed, amended, or
modified and which remain in full force and effect as of the date of this
Certification.

 

4.          Good Standing. Attached to this Certification as Exhibit D is
evidence of good standing for Company. No action or proceeding for the
dissolution of Company has been instituted or is contemplated by Company and, to
the best of my knowledge, no such action or proceeding is contemplated.

 

5.          Incumbency.         The person listed below is a manager of Company,
and the signature accompanying that name is the genuine signature of the named
person:

 

Printed Name/Title   Signature       Philip L. Rose, Manager    

 

The undersigned have signed this Certification as of __________, 2016.

 

  By       Philip L. Rose, Manager

 

 

 

  

EXHIBIT A

 

Articles of Organization

 

See attached Articles of Organization.

 

 

 

  

EXHIBIT B

 

Operating Agreement

 

See attached Operating Agreement.

 

 

 

  

EXHIBIT C

 

The following resolutions were adopted by the member and manager of XG SCIENCES
IP, LLC, a Michigan limited liability company, as of __________, 2016:

 

“RESOLVED, that any person who the Manager of this company from time to time
certifies to THE DOW CHEMICAL COMPANY (“Lender”) as being a Manager of this
company (“Authorized Agent”) shall be and is authorized, for and on behalf of
this company, from time to time to do any or all of the following:

 

(1)         apply for and obtain loans and other extensions of credit from
Lender to this company;

 

(2)         discount with and sell to Lender installment sale contracts, notes,
acceptances, drafts, receivables, commercial paper and other evidences of
indebtedness payable to this company, with or without recourse;

 

(3)         receive and receipt for, and sign orders and issue instructions as
to the handling and delivery of, proceeds of any such loans, extensions of
credit, discounts and sales;

 

(4)         apply for and obtain from Lender letters of credit for the account
of this company;

 

(5)         guarantee indebtedness and obligations that third parties owe to
Lender;

 

(6)         lease personal property or fixtures from Lender, whether under true
leases or financing leases;

 

(7)         subordinate any indebtedness or obligation that any person, firm or
corporation at any time owes to this company, to indebtedness and obligations
that that person, firm or corporation at any time owes to Lender and subordinate
any security interest, mortgage or other lien in or upon any assets or
properties of any person, firm or corporation, that this company at any time
holds to secure any such indebtedness or obligation, to security interests,
mortgages and other liens that Lender at any time holds in any such assets or
properties;

 

(8)         grant to Lender security interests in, and mortgages and liens upon,
and assignments and hypothecations of, any or all assets and properties of this
company, both real and personal, tangible and intangible, that this company now
owns and in the future acquires, wherever located, to secure any and all
indebtedness, obligations and liabilities that this company or others now and in
the future owe to Lender; and

 

(9)         enter into renewals, extensions, refinancings and modifications of
any of the foregoing; all in amounts, at rates of interest and on other terms
and conditions to which any Authorized Agent agrees on behalf of this company.

 

 

 

 

 

FURTHER RESOLVED, that the First Amendment to the Operating Agreement of this
company in the form attached is hereby approved; that any Authorized Agent is
authorized, for and on behalf of the member and this company, to modify the
amendment before signature to incorporate changes requested by Lender that are
agreeable to the Authorized Agent; and that any Authorized Agent is authorized,
for and on behalf of the member and this company, to sign and deliver such
amendment, as so modified.

 

FURTHER RESOLVED, that any Authorized Agent is authorized, for and on behalf of
this company, to sign and deliver to Lender, from time to time, all promissory
notes, loan agreements, leases, security agreements, mortgages, deeds of trust,
pledge agreements, guaranties, subordination agreements, assignments,
acceptances, deeds, bills of sale, waivers, amendments and other agreements,
instruments and documents that Lender requires from time to time in connection
with the transactions authorized above, and to take any and all other actions in
connection with those transactions that any Authorized Agent considers
advisable, and the signing of any of the foregoing, and the taking of any such
other action, by any Authorized Agent shall be conclusive evidence that it was
authorized by these resolutions.

 

FURTHER RESOLVED, that all prior acts of any Authorized Agent or other person
purporting to act as an agent of this company, including, without limitation,
the execution and delivery of documents contemplated by the foregoing paragraph,
on behalf of this company that are consistent with the foregoing resolutions are
hereby ratified and affirmed in all respects.

 

FURTHER RESOLVED, that these resolutions shall continue in full force and effect
until Lender receives notice in writing from this company that a resolution of
the member of this company has revoked or modified it.”

 

 

 

  

EXHIBIT D

 

Evidence of Good Standing

 

See attached.

 

 

 

 